Exhibit 10.59

LICENSE AGREEMENT

PREAMBLE

This LICENSE AGREEMENT (the “Agreement”) is entered into as of the 30th day of
November, 2007 (the “Effective Date”) by and between Santarus, Inc., a Delaware
corporation, with its principal place of business at 10590 West Ocean Air Drive,
Suite 200, San Diego, CA 92130 (“Santarus”) and Glaxo Group Limited, an English
company with its principal place of business at 40 Berkeley Avenue Greenford
Middlesex United Kingdom on behalf of itself and its Affiliates (together
“GSK”). Santarus and GSK are sometimes referred to herein collectively as the
“Parties” and separately as a “Party.”

WHEREAS, Santarus has developed, manufactures, and is commercializing in the
United States a line of pharmaceutical products based on proton pump inhibitors
in combination with one or more buffering agents under the trademark Zegerid®;

WHEREAS, GSK is interested in developing, manufacturing and commercializing
Licensed Products in the GSK Territory (each as defined below);

WHEREAS, Santarus is willing to grant GSK licenses to develop, manufacture and
commercialize Licensed Products for use in the Field (as defined below) and in
the GSK Territory, all on the terms and conditions set forth herein below; and

WHEREAS, effective concurrently herewith, the Parties are entering into that
certain Puerto Rico Distribution Agreement (the “Distribution Agreement”)
pursuant to which GSK will distribute and sell PR Products (as defined in the
Distribution Agreement) for the Commonwealth of Puerto Rico and the U.S. Virgin
Islands (collectively, the “PR Territory”), all on the terms and conditions set
forth therein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby mutually acknowledged, GSK and Santarus
hereby agree as follows:

ARTICLE 1

DEFINITIONS

The following capitalized terms shall have the meanings set forth below when
used in this Agreement:

1.1 “Adverse Event” means any untoward medical occurrence in a patient or
clinical trial subject who has been administered a Licensed Product, where the
untoward medical occurrence is temporally associated with the use of the
Licensed Product, whether or not considered related to the Licensed Product. An
Adverse Event can therefore be any unfavourable and unintended sign (including
an abnormal laboratory finding) symptom or disease (new or exacerbated)
temporally



--------------------------------------------------------------------------------

associated with the use of a Licensed Product. For a marketed Licensed Product,
this can also include failure to produce expected benefits (i.e. lack of
efficacy), and adverse events associated with circumstances of abuse or misuse.
In addition to the foregoing, in the context of clinical trials, an Adverse
Event will also mean events associated with or possibly attributable to the
clinical trial protocol design or clinical trial procedures.

1.2 “Affiliate” with respect to any Person, means any other Person, whether de
jure or de facto, that directly or indirectly, controls, is controlled by, or is
under common control with such first Person, as applicable, for as long as such
control exists. Solely as used in this definition, “control” means (a) direct or
indirect ownership of more than fifty percent (50%) of the equity (or such
lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) having the power to vote on or direct
the affairs of such Person, as applicable, or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the policies and
management of such Person, as applicable, whether by the ownership of stock, by
contract, or otherwise.

1.3 “API” means any active pharmaceutical ingredient in a Licensed Product.

1.4 “Applicable Law” means all applicable provisions of any and all Federal,
national, multinational, state, provincial, and local statutes, laws, rules,
regulations, administrative codes, ordinances, decrees, orders, decisions,
injunctions, awards judgments, permits and licenses of or from governmental
authorities relating to or governing the use or regulation of the subject item.

1.5 “Approved Indications” means the following clinical indications for Licensed
Products: (a) short-term treatment of duodenal ulcer (4-8 weeks), (b) short-term
treatment of active benign gastric ulcer (4-8 weeks), (c) treatment of heartburn
and other symptoms associated with gastroesophageal reflux disorder, or GERD,
(d) short-term treatment of erosive esophagitis diagnosed by endoscopy (4-8
weeks), (e) maintenance of healing of erosive esophagitis and (f) reduction of
risk of upper gastrointestinal bleeding in critically ill patients.

1.6 “Business Day” means any day other than a day which is a Saturday, a Sunday
or any day banks are authorized or required to be closed in New York, New York.

1.7 “Calendar Quarter” means each of the consecutive three (3) month periods
ending March 31, June 30, September 30, and December 31, as the case may be.

1.8 “Commercially Reasonable Efforts” means those diligent efforts and
resources, with respect to a particular Party, at the relevant point in time,
that are comparable to those generally used by that Party, in good faith, in the
exercise of its reasonable and prudent business judgment relating to other
prescription pharmaceutical products owned or licensed by it or to which it has
exclusive rights in the GSK Territory, which have market potential and are at a
stage of product life similar to the Licensed Product in the GSK Territory,
taking into account measures of relative safety and efficacy, product profile,
the competitiveness of the marketplace, the regulatory structure involved, the
relative profitability of the products and other relevant factors including
comparative technical, scientific or medical factors. Such Commercially
Reasonable Efforts shall include (i) promptly assigning responsibility for
manufacturing and commercialization activities to specific

 

2



--------------------------------------------------------------------------------

employees who are held accountable for progress and monitoring such progress on
an on-going basis, (ii) setting and consistently seeking to achieve specific and
meaningful objectives and timelines for carrying out such manufacturing and
commercialization activities, (iii) consistently making and implementing
decisions and allocating resources designed to advance progress with respect to
such objectives and timelines, and (iv) employing compensation systems for its
employees working with the Licensed Product that are similar to the compensation
systems the applicable Party applies with respect to its other programs with
products of similar potential.

1.9 “Competing Third Party” means any Person which (or whose Affiliate) is
actively engaged in any of the research, development, manufacture (except where
such Person operates exclusively as a contract manufacturer) or
commercialization of any PPI Pharmaceutical Product.

1.10 “Confidential Information” means any and all information disclosed to or
obtained by Recipient pursuant to or in connection with the negotiation,
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby and any and all information regarding, related
to, or associated with any or all elements of this Agreement, including Licensed
Products or each Party’s operations, that is disclosed by the Disclosing Party
to the Recipient; provided, however, that Confidential Information will not
include information which: (a) at the time of disclosure is in the public
domain; (b) after disclosure becomes part of the public domain, except through
breach of this Agreement; (c) the Recipient can demonstrate by reasonable proof
was in its possession prior to the time of disclosure by the Disclosing Party
hereunder, and was not acquired directly or indirectly from the Disclosing
Party; (d) the Recipient can demonstrate by reasonable proof was developed by or
on behalf of Recipient independent of and without reference to the Disclosing
Party’s Confidential Information; or (e) becomes available to Recipient from a
Third Party who did not acquire such information directly or indirectly from the
Disclosing Party and who is not otherwise prohibited from disclosing such
information.

1.11 “Control” means, with respect to any Santarus IP or GSK IP, possession by
the Party granting the applicable right, license or sublicense to the other
Party as provided herein of the power and authority, whether arising by
ownership, license, or other authorization (in each case other than pursuant to
this Agreement) to disclose and deliver the particular Know-How to the other
Party, and to grant and authorize under such Santarus IP or GSK IP the right,
license or sublicense, as applicable, of the scope granted to such other Party
in this Agreement without giving rise to a violation of the terms of any written
agreement with any Third Party. “Controlled” or “Controlling” shall have their
correlative meanings.

1.12 “Data” means any and all research and development data, such as preclinical
data, pharmacology data, chemistry data (including analytical, product
characterization, manufacturing, and stability data), toxicology data, clinical
data (including investigator reports (both preliminary and final), statistical
analyses, expert opinions and reports, safety and other electronic databases),
together with supporting data, in each case specifically directed to, or used in
the development of, a Licensed Product. For clarity, “Data” includes results
from any post-approval clinical studies of Licensed Products.

1.13 “FDA” means the United States Food and Drug Administration or any successor
thereto.

 

3



--------------------------------------------------------------------------------

1.14 “Field” means all approved and future human therapeutic indications, for
either prescription or over-the-counter (OTC) distribution.

1.15 “Force Majeure” means occurrences beyond the reasonable control of the
Party affected, including acts of God, embargoes, governmental restrictions,
terrorism, materials shortages or failure of any supplier (where such shortage
or failure is attributable to an event of Force Majeure suffered by such
supplier), fire, flood, explosion, earthquake, hurricanes, storms, tornadoes,
riots, wars, civil disorder, failure of public utilities or common carriers,
labor disturbances, rebellion or sabotage.

1.16 “GAAP” means United States generally accepted accounting principles, in
each case consistently applied.

1.17 “Generic Competitive Product” means a pharmaceutical product sold by a
Third Party in a particular country in the GSK Territory, which pharmaceutical
product (a) contains the same APIs (e.g. omeprazole and sodium bicarbonate with
respect to the capsule and powder formulations of Licensed Product) as the
applicable Licensed Product being sold in such country by GSK under this
Agreement (the “Comparable Licensed Product”), (b) does not infringe any of the
Santarus Patents, (c) is bioequivalent with respect to pharmacokinetic
properties to the Comparable Licensed Product, (d) is substantially the same
dosage form, strength (for each API) and route of administration, as the
Comparable Licensed Product and (e) is approved for marketing and sale by the
applicable Regulatory Authority in such country.

1.18 “GSK IP” means (a) any Patent Controlled by GSK or its Affiliates covering
any invention relating to Licensed Product or its uses conceived or reduced to
practice after the Effective Date and (b) any Know-How disclosed to Santarus
under this Agreement or developed or utilized by GSK in connection with any
Licensed Product.

1.19 “GSK Territory” means those countries of the world set forth on
Exhibit 1.19 hereto to the extent GSK maintains its license pursuant to
Section 2.1.1 in such countries.

1.20 “Important Medical Event” means an Adverse Event that may not be
immediately life-threatening or result in death or hospitalisation but may
jeopardise the subject or require medical or surgical intervention to prevent
one of the outcomes listed in (a)—(e) of the definition of Serious Adverse
Event. Examples of such events include invasive or malignant cancers, intensive
treatment (in an emergency room or at home) for allergic bronchospasm, blood
dyscrasias or convulsions that do not result in hospitalisation, or the
development of drug dependency or abuse, overdose or misuse.

1.21 “Know-How” means any and all information and tangible materials comprising
(a) ideas, discoveries, inventions, improvements or trade secrets, (b) Data,
(c) databases, practices, methods, techniques, specifications, formulations,
formulae, knowledge, (d) techniques, methods, formulas, processes, manufacturing
information, and (e) research materials, reagents and compositions of matter and
biological materials. Know-How shall not include any Patent rights with respect
thereto.

 

4



--------------------------------------------------------------------------------

1.22 “Licensed Product” means any pharmaceutical product incorporating
omeprazole in combination with one or more buffering agents.

1.23 “Major GSK Country” means each of the following: Brazil, Mexico, People’s
Republic of China, South Africa, South Korea, Taiwan and Turkey.

1.24 “Marketing Authorization” means, with respect to a Licensed Product in a
particular jurisdiction, all approvals, licenses, registrations or
authorizations necessary for the commercialization of such Product in such
jurisdiction, including only where mandatory for initiation of commercialization
of such Licensed Product, approval of labeling, price, reimbursement and
manufacturing.

1.25 “MAA” (Marketing Authorization Application) means any filing, application
or submission filed with or submitted to any Regulatory Authority in the
applicable jurisdiction to obtain permission to initiate commercialization in
the Field.

1.26 “Missouri Agreement” means that certain Exclusive License Agreement between
Santarus and the Curators of the University of Missouri (“UMissouri”) effective
as of January 26, 2001, as amended from time to time.

1.27 “Net Sales” means the gross amount invoiced by GSK and its Affiliates and
Sublicensees (the “Selling Party”) to Third Parties for the sales of Licensed
Products in the GSK Territory. To the extent that the gross amounts invoiced by
the Selling Party for such sales of Licensed Products do not already reflect
deductions or exclusions of the following amounts, the following may be deducted
in calculation of Net Sales, in accordance with GAAP, to the extent such
deductions are at rates customary within the industry:

(a) trade, quantity and cash discounts, rebates, chargebacks and price
adjustments or reductions allowed or given;

(b) allowances or credits to any of its customers granted by the Selling Party
on account of price adjustments or billing errors for Licensed Products, and for
Licensed Products which are rejected, damaged, defective, outdated or returned;
and

(c) sales taxes and other taxes (excluding income taxes) included as a specific
line item in an invoice, to the extent imposed upon and paid directly with
respect to the sales price, but excluding taxes not actually incurred by the
Selling Party or that are reimbursable, refundable or creditable to the Selling
Party.

Net Sales shall not include sales of Licensed Products between and among GSK and
its Affiliates and Sublicensees; provided, however, that Net Sales shall include
the amounts invoiced by the Selling Party (with applicable deductions as set
forth above) upon any resale of such Licensed Products to a Third Party. With
respect to Licensed Products, if any, that are sold in “bundles” with other
products or services, if the amount invoiced for the applicable Licensed
Products represents a discount greater than the average discount for all
products and services in the applicable “bundle,” then Net Sales for such
“bundled” Licensed Product shall be determined using a sales price based on the
average discount for all products and services in the applicable “bundle,” less
applicable deductions as set forth above.

 

5



--------------------------------------------------------------------------------

1.28 “Patent” means any of the following, whether existing now or in the future
anywhere in the world: (a) any issued patent, including any inventor’s
certificate, substitution, extension, supplemental protection certificate,
registration, confirmation, reissue, re-examination, renewal or any like
governmental grant for protection of inventions; and (b) any pending application
for any of the foregoing, including any continuation, divisional, substitution,
continuations-in-part, provisional and converted provisional applications.

1.29 “Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory administrative or political subdivision or agency, department or
instrumentality thereof.

1.30 “PPI” means any proton pump inhibitor, e.g. omeprazole.

1.31 “PPI Pharmaceutical Product” means a pharmaceutical product containing one
or more PPIs as active pharmaceutical ingredients.

1.32 “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the development, commercialization or other use or
exploitation (including the granting of Marketing Authorizations) of any
Licensed Product in any jurisdiction.

1.33 “Regulatory Filing” means any filing, application or submission filed with
or submitted to any Regulatory Authority, including applications to initiate or
continue clinical or other studies and MAAs and authorizations, approvals or
clearances arising from the foregoing, including Marketing Authorizations, and
all correspondence with any Regulatory Authority, as well as minutes of any
material meetings, telephone conferences or discussions with the relevant
Regulatory Authority, in each case with respect to a Licensed Product.

1.34 “Santarus IP” means, individually and collectively, the Santarus Know-How
and Santarus Patents.

1.35 “Santarus Know-How” means any and all Know-How Controlled by Santarus
during the Term that is reasonably necessary for the development, manufacture
(including testing) or commercialization of a Licensed Product within the Field
in the GSK Territory in accordance with this Agreement.

1.36 “Santarus Patents” means the Patents listed on Exhibit 1.36, together with
any and all other Patents in the GSK Territory that are Controlled by Santarus
and claim (specifically or generically) subject matter developed after the
Effective Date which is (a) a formulation of any Licensed Product, (b) a method
or process for the manufacture or synthesis of any Licensed Product (or any
formulation thereof) or (c) a method of use or administration of any Licensed
Product (or any formulation thereof) and for which GSK has exercised its option
therefor in accordance with Section 8.1.2. The list of Santarus Patents existing
as of the Effective Date which is appended hereto as Exhibit 1.36 will be
updated upon request from GSK to reflect changes thereto during the Term.

 

6



--------------------------------------------------------------------------------

1.37 “Serious Adverse Event” means an Adverse Event which (a) results in death;
(b) is life-threatening; that is, an event where the patient or clinical trial
subject was at risk of death at the time of the event: it does not refer to an
event that, hypothetically, might have caused death if it had been more severe;
(c) requires hospitalisation or prolongation of existing hospitalisation;
(d) results in persistent or significant disability or incapacity; (e) is a
congenital anomaly or birth defect; (f) is an Important Medical Event or
(g) involves suspected transmission via a PR Product of an infectious agent.

1.38 “Sublicensee” means any Third Party to whom GSK or its Affiliates have
granted a sublicense under the licenses conveyed to GSK under the Santarus IP to
make, have made, use, sell, offer for sale or import a Licensed Product in the
Field in the GSK Territory. As used in this Agreement, the term “Sublicensee”
shall also include a Third Party to whom GSK or its Affiliate have granted,
directly or indirectly, the right to distribute a Licensed Product; provided
that such Third Party has the responsibility for marketing or promotion of a
Licensed Product within the markets or territories for which such distribution
rights are granted, but “Sublicensee” shall not include a Third Party whose only
role with respect to a Licensed Product is as contract manufacturer.

1.39 “Third Party” means any Person other than the Parties or their respective
Affiliates.

1.40 Additional Definitions. Each of the following capitalized terms shall have
the meanings defined in the corresponding section of this Agreement indicated
below:

 

Definition

  

Section

 

Definition

  

Section

AAA

   14.2   Indemnitor    10.3

Agreement

   Preamble   Infringing Product    8.4.1

Aggregate Product Net Sales

   7.2.1   Losses    10.1

Buyout Payment

   7.2.4   Manufacturing Technology    5.3.3

CGL

   10.5.1   New Form    8.1.2

Confidentiality Agreement

   12.1(h)   New Indication    8.1.2

Cure Period

   13.2   Parties    Preamble

Defending Party

   8.3   Party    Preamble

Designated Manufacturer

   5.3.2   PR Territory    Preamble

Diligence Failure

   4.2   Prosecute and Maintain    8.2.3

Disclosing Party

   12.1(a)   Prosecution and Maintenance    8.2.3

Dispute

   14.1   Recipient    12.1(a)

Dispute Notice

   14.1   Santarus    Preamble

Distribution Agreement

   Preamble   Santarus Indemnitees    10.2

Effective Date

   Preamble   Santarus Invention    8.1.1

Enforcement Action

   8.4.1   Santarus Marks    4.6

GSK

   Preamble   Substantial Generic Competition    7.2.2

GSK Indemnitees

   10.1   Term    13.1

GSK Invention

   8.1.1   UMissouri    1.26

GSK Indemnitee

   10.3     

GSK Marks

   4.7     

 

7



--------------------------------------------------------------------------------

1.41 General Interpretation. Except where the context requires otherwise,
(a) the use of any gender herein shall be deemed to be or include the other
gender; (b) the use of the singular shall be deemed to include the plural (and
vice versa); (c) the word “or” is used in the inclusive sense typically
associated with the phrase “and/or”; (d) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”
and shall not be construed to limit any general statement which it follows to
the specific or similar items or matters immediately following it; (e) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”; (f) the words “under authority” shall mean, with respect to a Person,
any other Person (including with respect to GSK, its Affiliates and any
Sublicensees) acting, directly or indirectly, within the scope of authorization
or engagement of the first Person; for clarity, an Affiliate of a Party shall be
deemed to be acting “under authority” of such Party for all purposes hereunder,
however neither Party or its Affiliates shall be deemed to be acting “under
authority” of the other Party or the other Party’s Affiliates for any purposes
of this Agreement; (g) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (h) any reference
herein to any Person shall be construed to include the Person’s successors,
heirs and assigns; (i) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (j) all references herein to
Articles, Sections or Exhibits shall be construed to refer to Articles, Sections
and Exhibits of this Agreement, and references to this Agreement include all
Exhibits hereto; and (k) references to any specific law or article, section or
other division thereof shall be deemed to include the then-current amendments
thereto or any replacement or successor law thereof. Each accounting term used
in this Agreement that is not specifically defined in this Agreement shall have
the meaning given to it under GAAP, but only to the extent consistent with its
usage and the other definitions in this Agreement, and all calculations
hereunder shall be made in accordance with GAAP.

ARTICLE 2

LICENSES

2.1 Licenses to Santarus IP.

2.1.1 General. Subject to the terms and conditions of this Agreement, Santarus
hereby grants to GSK an exclusive license under the Santarus IP to sell, offer
for sale and import for sale Licensed Products for applications in the Field in
the GSK Territory. Additionally, subject to the terms and conditions of this
Agreement, Santarus hereby grants to GSK a non-exclusive license under the
Santarus IP: (a) to develop and use Licensed Products for applications in the
Field in the GSK Territory; and (b) to make and have made Licensed Products
anywhere in the world to support the other licenses granted in this
Section 2.1.1. Notwithstanding anything herein to the contrary, the licenses
granted in this Section 2.1.1 shall be limited to (i) formulations of Licensed
Products which are capsules, powder for oral suspension or chewable tablets for
Approved Indications and (ii) other formulations or indications for which GSK
develops a Licensed Product or for which GSK exercises its option pursuant to
Section 8.1.2.

 

8



--------------------------------------------------------------------------------

2.1.2 Sublicenses. The licenses under Section 2.1.1 include the right for GSK to
grant sublicenses within the scope thereof to its Affiliates and Third Parties,
subject to the terms and conditions of this Section 2.1.2; and accordingly,
except as otherwise expressly provided herein, GSK shall have the right to
fulfill any or all of its obligations hereunder through one or more Affiliates
or Sublicensees:

(a) Each sublicense shall be consistent with the terms and conditions of this
Agreement.

(b) GSK shall promptly notify Santarus in writing of the grant of each
sublicense to a Third Party and provide Santarus a copy of the final executed
sublicense agreement, redacted for financial information not pertinent to this
Agreement.

(c) GSK shall be responsible for the failure by its Affiliates and Sublicensees
to comply with, and GSK guarantees the compliance by each of its Affiliates and
Sublicensees with, all relevant restrictions, limitations and obligations in
this Agreement.

(d) GSK shall remain responsible for all payments and other obligations under
this Agreement arising from activities of its Affiliates and Sublicensees.

2.2 License to Santarus. Subject to the terms and conditions of this Agreement,
GSK hereby grants to Santarus an exclusive, irrevocable license under all GSK IP
to develop, make, use, sell, offer for sale and import Licensed Products outside
of the GSK Territory and the PR Territory. Additionally, subject to the terms
and conditions of this Agreement, GSK hereby grants to Santarus a non-exclusive
license under the GSK IP to make and have made Licensed Products anywhere in the
world to support licenses granted in this Section 2.2. Notwithstanding anything
herein to the contrary, the licenses granted in this Section 2.2 shall not
include any GSK IP subject to payment obligations to a Third Party (and GSK
shall promptly disclose such obligations to Santarus in writing), unless
Santarus agrees in writing to reimburse all amounts owed to such Third Party as
a result of Santarus’ exercise of such license. In addition, in the event
Santarus elects to take a license to such GSK IP, the terms for such license
shall be reciprocal to those applying to GSK under this Agreement, taking into
consideration the nature and value of such GSK IP and other appropriate factors;
provided that no compensation shall be due to GSK if the applicable GSK IP was
made or otherwise developed using, or represents an improvement to, any Santarus
IP.

2.3 No Other Rights. Each Party acknowledges that the rights and licenses
granted under this Article 2 and elsewhere in this Agreement are limited to the
scope expressly granted. Accordingly, except for the rights expressly granted
under this Agreement, no right, title, or interest of any nature whatsoever is
granted whether by implication, estoppel, reliance, or otherwise, by either
Party to the other Party. All rights with respect to Know-How, Patent or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

DEVELOPMENT / REGULATORY

3.1 Development of Licensed Products.

3.1.1 General. GSK shall have the right and be responsible for conducting at its
expense: (a) all development (including clinical studies) with respect to the
Licensed Products necessary to file for and obtain Marketing Authorizations to
launch the Licensed Products for application in the Field, subject to the
limitations in Section 2.1.1, throughout the GSK Territory in accordance with
this Agreement and (b) all phase IV clinical studies, quality of life
assessments, pharmacoeconomic, label expansion or other post-marketing studies
as may be required by any applicable Regulatory Authority or as GSK may elect to
perform in the GSK Territory. Without limiting the foregoing, GSK shall have the
right, but not the obligation, to develop line extensions and new formulations
within the Licensed Products in the GSK Territory; provided that GSK shall keep
Santarus informed with respect to such activities in accordance with
Section 6.5.

3.1.2 Stability Data. Without limiting Santarus’ obligations in Section 5.3.1,
GSK shall have the right and be responsible for generating at its expense any
stability data necessary to expeditiously file for and obtain Marketing
Authorizations throughout the GSK Territory to the extent such data is beyond
the current or scheduled Santarus stability programs. In the event that Santarus
wishes to use any of this stability data in Regulatory Filings for Licensed
Products outside of the GSK Territory and Territory under the Distribution
Agreement, excluding uses by Santarus as required by Applicable Law, the Parties
shall negotiate in good faith for appropriate compensation by Santarus for the
use of such stability data, such compensation to be determined by reference to
the anticipated commercial value respectively to GSK and Santarus of using such
data.

3.2 Regulatory Matters.

3.2.1 Interactions. GSK shall have, at its expense, the responsibility for all
interactions with any Regulatory Authority in the GSK Territory and for filing,
obtaining and maintaining approvals for development and commercialization of
Licensed Products for applications in the Field in the GSK Territory, subject to
the limitations in Section 2.1.1, including any MAA or Marketing Authorization
therefor. Notwithstanding the foregoing, Santarus shall be able to communicate
with any Regulatory Authority in the GSK Territory regarding any Licensed
Product, but only to the extent that such communication is (a) reasonably
necessary to comply with the terms of this Agreement or any Applicable Law,
(b) relates to manufacture of Licensed Products for use or sale outside the GSK
Territory or (c) relates to clinical trials of Licensed Products in the GSK
Territory that are intended to support Regulatory Approvals outside the GSK
Territory, which clinical trials conducted by Santarus or its Affiliates have
been approved in advance by GSK, which approval shall not be unreasonably
withheld, conditioned or delayed. Santarus shall provide GSK at least thirty
(30) days advance notice (or, if thirty (30) days advance notice is not
possible, such advance notice that is possible under the circumstances) of any
meetings between Santarus and Regulatory Authorities in the GSK Territory
relating to the activities set out in (a), (b) or (c) above. Santarus shall
provide to GSK copies of correspondence received by Santarus from Regulatory
Authorities in the GSK Territory promptly (within ten (10) Business Days
following Santarus’ receipt thereof), and Santarus shall (i) provide GSK an
opportunity to review and comment on such

 

10



--------------------------------------------------------------------------------

Regulatory Filings and correspondence with Regulatory Authorities in the GSK
Territory prior to submission, and (ii) consider in good faith the comments of
GSK in such Regulatory Filings and correspondence. To the extent not prohibited
by Applicable Laws, GSK shall own all Regulatory Filings filed by or under
authority of it for the Licensed Products for applications in the Field in the
GSK Territory. For clarity, as between the Parties, Santarus shall retain the
right and, at its expense, the responsibility for all interactions with any
Regulatory Authority and filing, obtaining and maintaining approvals for
development and commercialization of Licensed Products outside the GSK
Territory, including any MAA or Marketing Authorization therefor.

3.2.2 Assistance. Each Party agrees to provide in a timely manner such
assistance in connection with the other Party exercising its rights or
fulfilling its responsibilities described in Section 3.2.1 as such other Party
may reasonably request; provided that the requesting Party shall reimburse the
other Party for all reasonable costs and expenses incurred in providing such
assistance. Without limiting the foregoing, Santarus agrees to so provide GSK
access to manufacturing data Controlled by Santarus and required to generate
Regulatory Filings for Licensed Products for applications in the Field in the
GSK Territory, subject to the limitations in Section 2.1.1. In addition, each
Party shall provide the other Party information regarding plans to make any
Regulatory Filings to the extent such Regulatory Filings are reasonably likely
to affect the other Party’s Regulatory Filings in their respective territories.

3.2.3 Safety Data Exchange. Each of Santarus and GSK agree to notify each other
concerning possible Serious Adverse Events, and possible Adverse Events that are
not Serious Adverse Events, within the respective time periods, and in
accordance with the applicable procedures, set forth in a pharmacovigilance
agreement to be mutually agreed and executed by the Parties within thirty
(30) days of the Effective Date but in any event prior to the first
administration of any Licensed Product to a human in a clinical trial conducted
by or under authority of GSK or, if earlier, the first sale of Licensed Product
by or under authority of GSK, which pharmacovigilance agreement shall be
reviewed and revised, as may be necessary, annually by the Parties.

3.3 Access to Data.

3.3.1 By GSK.

(a) Without limiting Section 5.3.2, promptly after the Effective Date and in any
event within six (6) months thereafter, Santarus shall make available to GSK all
Regulatory Filings and Santarus Know-How in its Control as of the Effective Date
reasonably necessary for GSK to manufacture or have manufactured Licensed
Products and obtain and maintain Marketing Authorizations for Licensed Products
in accordance with this Agreement. Data provided under this Section 3.3.1(a)
shall be provided in editable format.

(b) The Parties acknowledge that Santarus has no obligation, express or implied,
to generate additional Data or Regulatory Filings related to the Licensed
Products hereunder. However, if Santarus does generate such additional Data or
Regulatory Filings during the Term, to the extent such Data or Regulatory
Filings are Controlled by Santarus and are reasonably necessary for GSK to
manufacture or have manufactured Licensed Products and obtain Marketing
Authorizations for Licensed Products in accordance with this Agreement, Santarus
shall make such Data and Regulatory Filings available to GSK hereunder.

 

11



--------------------------------------------------------------------------------

(c) The mode that Santarus makes available Data and Regulatory Filings under
this Section 3.3.1 shall be as mutually determined by Santarus and GSK in good
faith with the goals of efficiency and cost-effectiveness. For clarity, GSK
shall have the right to use and reference all such Regulatory Filings and Data
made available under this Section 3.3.1 in connection with its development,
manufacture and commercialization of Licensed Products in accordance with this
Agreement; provided that all such Regulatory Filings and Data received by GSK,
together with all embodiments thereof, shall be deemed the Confidential
Information of Santarus, subject to the terms and conditions of Article 12.

3.3.2 By Santarus. GSK shall provide to Santarus the core regulatory file used
by GSK to generate all Regulatory Filings within thirty (30) days after its
initial completion and thirty (30) days after any updates thereto. In addition,
from time to time or upon Santarus’ reasonable request, GSK shall provide to
Santarus all Data in its Control during the Term. Santarus shall have the right
to use and reference all Data and Regulatory Filings in connection with
Santarus’ development, manufacture and commercialization of Licensed Products
outside of the GSK Territory; provided that such core regulatory file and Data
received by Santarus, together with all embodiments thereof, shall be deemed the
Confidential Information of GSK, subject to the terms and conditions of Article
12. The mode that GSK provides Data and the core regulatory file under this
Section 3.3.2 shall be mutually determined by Santarus and GSK in good faith
with the goals of efficiency and cost-effectiveness.

ARTICLE 4

COMMERCIALIZATION

4.1 Commercialization of Licensed Products. GSK shall have the right and be
responsible at its expense for commercializing the Licensed Products for
applications in the Field throughout the GSK Territory, subject to the
limitations in Section 2.1.1. GSK agrees to use Commercially Reasonable Efforts
to (a) seek and obtain Marketing Authorizations necessary to launch Licensed
Products for applications in the Field in the GSK Territory, (b) after receipt
of such Marketing Authorizations to launch Licensed Products for applications in
the Field in the GSK Territory, and thereafter (c) to market, promote and sell
such Licensed Products for application in the Field in the GSK Territory. In the
event that GSK elects, in its sole discretion, not to launch and commercialize
Licensed Products for applications in the Field in any country in the GSK
Territory, GSK shall promptly notify Santarus in writing of such decision, in
which case Santarus shall have the right to terminate this Agreement with
respect to such country in accordance with Section 13.3. For clarity, nothing in
the previous sentence shall be construed to prejudice GSK’s right to terminate
this Agreement pursuant to Section 13.4.2.

4.2 Specific Requirements. Without limiting the provisions of Section 4.1, GSK
shall file a MAA in (a) each Major GSK Country (other than the People’s Republic
of China) within three (3) years after the Effective Date and (b) the People’s
Republic of China within four (4) years after the Effective Date. In addition,
GSK shall launch the Licensed Products (i) within six (6) months after the date
of receipt of Marketing Authorization in each Major GSK Country and (ii) within
twelve

 

12



--------------------------------------------------------------------------------

(12) months of receipt of Marketing Authorization in each other country in the
GSK Territory, but in the case of (i) and (ii) no later than five (5) years
after the Effective Date. In order to allow Santarus to monitor the progress of
the activities described in this Section 4.2, GSK shall notify Santarus in
writing within thirty (30) days of each filing for an MAA, approval of a
Marketing Authorization and launch of a Licensed Product, in each case in any
country in the GSK Territory. In the event that GSK fails to file an MAA or
launch License Products within the timeframes set forth in this Section 4.2 in a
country (each such failure, a “Diligence Failure”), then Santarus shall have as
its sole remedy for such breach, but without limiting the remedies for other
breaches the right to terminate this Agreement with respect to such country in
accordance with Section 13.3.

4.3 Managed Care. For clarity, GSK shall be responsible for decisions and
negotiations with relevant governmental authorities, agencies and managed care
organizations (including health maintenance organizations, preferred provider
organizations, exclusive provider organizations, independent practice
associations, point-of-service plans and the like) and other institutions
regarding price and reimbursement status of Licensed Products in the GSK
Territory.

4.4 OTC. GSK shall have the right to switch any or all Licensed Products
hereunder from prescription to OTC distribution at any time during the Term or
indeed launch any Licensed Product hereunder as OTC, in any case at its sole
discretion.

4.5 Sales Outside of Territories.

4.5.1 GSK. Subject to Applicable Law, GSK will implement reasonable safeguards
consistent with those safeguards that it uses in relation to its own products so
that Licensed Product is sold to customers for resale only in the GSK Territory
and not for resale anywhere outside the GSK Territory. If GSK becomes aware that
any of its customers has shipped Licensed Product outside the GSK Territory, or
has reason to believe that a customer intends to ship Licensed Product outside
the GSK Territory, GSK, to the extent permitted by Applicable Law, will take
Commercially Reasonable Efforts to cause such customer to cease such activities.
GSK shall, within thirty (30) days after learning that any Licensed Products
sold by or under authority of GSK under this Agreement have been sold,
distributed or dispensed outside of the GSK Territory, notify Santarus in
writing of all pertinent information relating to such occurrence and the actions
GSK plans to take in response thereto.

4.5.2 Santarus. Subject to Applicable Law, Santarus will implement reasonable
safeguards consistent with those safeguards that it uses in relation to its own
products so that Licensed Product is sold to customers for resale only outside
of the GSK Territory and not for resale anywhere in the GSK Territory. If
Santarus becomes aware that any of its customers has shipped Licensed Product
into the GSK Territory, or has reason to believe that a customer intends to ship
Licensed Product into the GSK Territory, Santarus, to the extent permitted by
Applicable Law, will take Commercially Reasonable Efforts to cause such customer
to cease such activities. Santarus shall, within thirty (30) days after learning
that any Licensed Products sold by or under authority of Santarus under this
Agreement have been sold, distributed or dispensed into of the GSK Territory,
notify GSK in writing of all pertinent information relating to such occurrence
and the actions Santarus plans to take in response thereto.

 

13



--------------------------------------------------------------------------------

4.6 No Use of Santarus Marks. GSK acknowledges that no license is conveyed under
this Agreement to GSK, its Affiliates or Sublicensees with respect to Santarus’
corporate name and logo, the ZEGERID® trademark or any modifications or
variations thereof, or to any replacements thereof that Santarus may or its
licensees may use in connection with Licensed Products outside of the GSK
Territory or outside the Field (collectively, the “Santarus Marks”). GSK hereby
acknowledges Santarus’ ownership rights in the Santarus Marks, and accordingly
agrees that (i) except as expressly licensed with respect to PR Product under
the Distribution Agreement, GSK and its Affiliates and Sublicensees shall not
use the Santarus Marks in connection with the development, importation,
marketing or promotion of Licensed Products without first entering into a
written license therefor from Santarus, and (ii) at no time during the Term or
thereafter will it challenge or assist others to challenge the Santarus Marks,
or the registration thereof, or attempt to register any trademarks, service
marks or trade names confusingly similar to the Santarus Marks, or domain names
based thereon.

4.7 No Use of GSK Marks. Santarus acknowledges that, subject to Section 13.8.3,
no license is conveyed under this Agreement to Santarus or its Affiliates with
respect to GSK’s corporate name and logo or any trademarks used by GSK or its
Affiliates or Sublicensees in connection with Licensed Products in the GSK
Territory (collectively, the “GSK Marks”). Santarus hereby acknowledges GSK’s
ownership rights in the GSK Marks, and accordingly agrees that (i) subject to
Section 13.8.3, Santarus and its Affiliates shall not use the GSK Marks in
connection with the development, importation, marketing or promotion of Licensed
Products without first entering into a written license therefor from GSK, and
(ii) at no time during the Term or thereafter will it challenge or assist others
to challenge the GSK Marks, or the registration thereof, or attempt to register
any trademarks, service marks or trade names confusingly similar to the GSK
Marks, or domain names based thereon.

ARTICLE 5

MANUFACTURE

5.1 Manufacture of Licensed Products. GSK shall have the right and, at its
expense shall be responsible to, manufacture or have manufactured all Licensed
Products (including all API used therein) in accordance with the terms and
conditions of this Agreement necessary for GSK to fulfill its obligations with
respect to the development and commercialization of Licensed Products hereunder.

5.2 Coordination of Supply.

5.2.1 Introductions. From time to time during the Term, if either Party engages
a Third Party contractor with respect to the manufacture, testing, handling,
finishing, storage or other activities related to the production of Licensed
Product or API, then such Party shall introduce the other Party to such Third
Party and use reasonable efforts, upon the other Party’s request, to facilitate
one or more meetings between such other Party and the Third Party for the
purpose of such Third Party supplying Licensed Product or API for the other
Party.

 

14



--------------------------------------------------------------------------------

5.2.2 Supply Shortage. In the event that Santarus and GSK are using the same
contract manufacturer for Licensed Products or API and there is any shortage of
supply of Licensed Products or API to either Party as a result of a Force
Majeure event, the Parties shall promptly meet to seek to agree on an equitable
allocation of Licensed Products or API, as applicable, for inside and outside
the GSK Territory.

5.3 Technology Transfer.

5.3.1 Stability Data. Notwithstanding anything herein to the contrary, Santarus
agrees to transfer to GSK all stability data related to the Licensed Products
Controlled by Santarus that it may generate from time to time during the Term.

5.3.2 Designated Manufacturer. If GSK elects to manufacture Licensed Products
itself or have a Third Party, who is not then manufacturing Licensed Products
for Santarus, manufacture for GSK, then Santarus shall assist in the transfer of
Manufacturing Technology to GSK or such Third Party on a one-time basis, at
GSK’s expense; provided that such Third Party is not a Competing Third Party.
Accordingly, within thirty (30) days of written notice from GSK designating the
Person to whom such transfer will be made (i.e., either GSK or such Third Party,
the “Designated Manufacturer”) and the physical facility(ies) that will be used
in such manufacturing processes, Santarus shall transfer or caused to be
transferred to the Designated Manufacturer a copy of the Manufacturing
Technology. For clarity, GSK shall be responsible for ensuring any Third Party
Designated Manufacturer’s compliance with all applicable terms and conditions of
this Agreement and ensuring that the Designated Manufacturer is approved by
applicable Regulatory Authorities to manufacture and supply Licensed Product in
the GSK Territory. All Manufacturing Technology received by the Designated
Manufacturer, together with all embodiments thereof shall be deemed the
Confidential Information of Santarus, subject to the terms and conditions of
Article 12. Santarus shall promptly request the inclusion of the name of any
Designated Manufacturer on its NDA (as that term is defined in the Distribution
Agreement) for the Licensed Product.

5.3.3 Manufacturing Technology. “Manufacturing Technology” means any and all
specifications (raw material (including API) and finished product), protocols,
documentation and instructions (including validation, quality control and
assurance, storage and other supporting documentation) and master batch records
Controlled by Santarus, in each case (a) in the form used in the manufacture
(including packaging, labeling, quality control and assurance testing and
storage and handling) of Licensed Products under authority of Santarus as of the
date of GSK’s written notice described in Section 5.3.2 and (b) reasonably
necessary for GSK to manufacture or have manufactured Licensed Products pursuant
to this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

NON-COMPETE/OTHER RESTRICTIONS/REPORTING

6.1 Non-Compete.

6.1.1 By GSK. During the Term, and for a period of two (2) years thereafter or,
if GSK exercises its right of termination pursuant to Section 13.4.2 in relation
to the Agreement in its entirety or on a country-by-country basis, until the
later of (a) the fifth (5th) anniversary of the Effective Date or (b) the second
(2nd) anniversary of the effective date of any termination of this Agreement in
its entirety or with respect to a given country as the case may be, neither GSK
nor any of its Affiliates or Sublicensees will directly or indirectly
distribute, market, promote, detail, advertise or sell any PPI Pharmaceutical
Product containing one or more PPIs formulated in combination with one or more
buffering agents, or which is otherwise formulated to provide, in either case,
for immediate release of the PPI (other than Licensed Products pursuant to this
Agreement) in or for such country. The foregoing covenants shall not restrict
GSK or any Affiliate or Sublicensee from obtaining rights to, or engaging in
research and development activities related to, products in such class during
the restricted time period, so long as GSK or its Affiliate or Sublicensee does
not engage in the activities set forth in the first sentence of this
Section 6.1.1.

6.1.2 By Santarus. Until the earlier of (a) the fifth (5th) anniversary of the
Effective Date or (b) termination of GSK’s license pursuant to Section 2.1.1 to
sell, offer for sale and import Licensed Products in a given country within the
GSK Territory, neither Santarus nor any of its Affiliates will directly or
indirectly distribute, market, promote, detail, advertise or sell any PPI
Pharmaceutical Product containing one or more PPIs which is either formulated in
combination with one or more buffering agents, or which is otherwise formulated
to provide, in either case, for immediate release of the PPI in or for such
country in the GSK Territory. On or after the fifth (5th) anniversary of the
Effective Date (for so long as GSK’s license under Section 2.1.1 is still in
effect with respect to the applicable country), Santarus and any Affiliates
shall have the right to directly or indirectly distribute, market, promote,
detail, advertise or sell any PPI Pharmaceutical Product containing one or more
PPIs which is either formulated in combination with one or more buffering
agents, or which is otherwise formulated to provide, in either case, for
immediate release of the PPI, in or for such country in the GSK Territory;
provided that Santarus shall discuss with GSK the out-license of such product to
GSK for such country; and provided further that in the event that Santarus
grants the right to commercialize the product to any Third Party, or
commercializes the product in its own right, in such country in the GSK
Territory, GSK shall be released from its obligations under Section 6.1.1 on the
first commercial sale of such product in such country by such Third Party or
Santarus, as the case may be. The foregoing covenants shall not restrict
Santarus or any Affiliate from obtaining rights to, or engaging in research and
development activities related to, products in such class during the restricted
time period, so long as Santarus or its Affiliate does not engage in the
activities set forth in the first sentence of this Section 6.1.2.

6.2 Know-How Restrictions and Firewall. GSK shall not, and shall ensure its
Affiliates and Persons acting under its authority do not, use or practice (or
authorize the use or practice of) any Santarus Know-How or other Confidential
Information of Santarus (including Data regarding the manufacture, formulation,
release profile, efficacy or safety, use, sale or promotion of any Licensed
Product, for the purposes of manufacturing, developing or commercializing any
product (other than

 

16



--------------------------------------------------------------------------------

Licensed Products for applications in the Field in the GSK Territory in
accordance with this Agreement or the PR Product in the PR Territory in
accordance with the Distribution Agreement). GSK recognizes that, while GSK is
Santarus’ licensee of Licensed Products in the GSK Territory pursuant to this
Agreement, GSK could, subject to Section 6.1 and this Section 6.2, develop a PPI
Pharmaceutical Product which would, once launched, compete with Santarus with
respect to the Licensed Products. GSK acknowledges that Santarus is disclosing
to GSK Santarus Know-How and other Confidential Information of Santarus for
GSK’s use solely with respect to the Licensed Products for applications in the
Field in the GSK Territory under this Agreement (or as otherwise provided with
respect to PR Products in the PR Territory pursuant to the Distribution
Agreement), and GSK agrees not to use the Santarus Know-How or other
Confidential Information of Santarus, directly or indirectly, in the research,
manufacture, development, sale or marketing of any PPI Pharmaceutical Product
other than (a) Licensed Products to the extent permitted under this Agreement or
(b) the PR Product to the extent permitted under the Distribution Agreement. GSK
shall limit disclosure of Santarus Know-How or other Confidential Information of
Santarus to its and its Affiliates’ employees, consultants and other agents
located in the Territory (or the PR Territory to the extent permitted under and
in accordance with the Distribution Agreement) who need to access such Santarus
Know-How or other Confidential Information of Santarus for the development,
manufacture or commercialization of Licensed Products in the GSK Territory in
accordance with this Agreement (or the PR Territory to the extent permitted
under the Distribution Agreement) and who are bound by obligations of
confidentiality and non-use no less burdensome than those set forth in this
Agreement. Santarus Know-How or other Confidential Information of Santarus shall
not be disclosed to any of GSK’s or its Affiliates’ employees, consultants or
other agents involved in the research, development, manufacture or
commercialization of any PPI Pharmaceutical Product other than Licensed Products
as permitted under this Agreement or the PR Product as permitted under the
Distribution Agreement, nor use or consider any such information or GSK’s plans
with regard to any Licensed Product in the development, manufacture or
commercialization of any PPI Pharmaceutical Product, and GSK agrees to institute
reasonable procedures and safeguards intended to prevent such prohibited
disclosures.

6.3 No Patent Challenges. In partial consideration for the licenses and other
rights granted herein, and access to Santarus Know-How or other Confidential
Information of Santarus, GSK agrees that if GSK or any of its Affiliates
commences, participates in or actively supports in any way any challenge to the
validity, enforceability, claim construction or coverage of any Patents
Controlled by Santarus claiming or covering the composition, formulation,
manufacture, use or sale of Licensed Products in the GSK Territory in any court
or before any government or regulatory agency (national or international) with
authority to determine the validity, enforceability or scope of such patents, or
cause or request a review by any such court or government or regulatory agency
of the same, then at any time thereafter Santarus shall be entitled to elect to
treat such activity as permissive termination by GSK under Section 13.4.2 of
this Agreement in its entirety, and such termination shall be effective
immediately upon written notice to GSK.

6.4 Missouri Agreement. Santarus shall have the obligation to pay all amounts
owed to the UMissouri under the Missouri Agreement, and in accordance with the
terms set forth therein, with respect to sales of Licensed Products by GSK (and
any of its Affiliates and Sublicensees) pursuant to the terms and conditions of
this Agreement. It is understood and agreed that the sublicense to GSK under
this Agreement of rights licensed to Santarus under the Missouri

 

17



--------------------------------------------------------------------------------

Agreement is subject to the terms and conditions of the Missouri Agreement
applicable to such a sublicense, and that such obligations are incorporated by
reference herein. In the event of termination (but not earlier expiration) of
the Missouri Agreement during the Term of this Agreement, (a) GSK’s sublicense
under the Missouri Agreement shall be assigned by Santarus to the UMissouri with
respect to Licensed Products for applications in the Field in the GSK Territory,
and this Agreement will be assigned in part to the UMissouri to effect such
assignment of the sublicense, (b) this Agreement (including all payment
obligations of GSK hereunder) shall otherwise be retained by Santarus with
respect to all matters other than the sublicense of rights under the Missouri
Agreement and (c) GSK shall thereafter be responsible for making all payments
that would have been owed by Santarus to UMissouri pursuant to the Missouri
Agreement (if the Missouri Agreement had not been terminated) in respect of
GSK’s, its Affiliates’ and their Sublicensees’ sales of Licensed Products for
applications in the Field in the GSK Territory after the date of such
assignment; provided that GSK shall have the right to offset the amounts so paid
to UMissouri in respect of the sales of Licensed Products during the Term
against amounts due hereunder to Santarus with respect to such sales.

6.5 Reporting. Without limiting any other provision herein, GSK agrees to
provide Santarus during the Term with annual reports describing the activities
taken during the previous period and GSK’s plans for activities during the
upcoming period with respect to GSK’s obligations to develop (including plans
for and results of non-clinical and clinical studies regarding Licensed
Products), manufacture (including establishment of Third Party contractors) and
commercialize the Licensed Products (including sales forecasts) and interactions
with Regulatory Authorities in the GSK Territory with respect to the Licensed
Products (including status of MAA filings and receipt of Market Authorizations
in each country within the GSK Territory). On an annual basis, the Parties shall
meet (telephonically or in person) to discuss GSK’s then current and anticipated
development, manufacturing, commercialization and regulatory activities
conducted by or under authority of GSK in or for the GSK Territory.

ARTICLE 7

PAYMENTS; ROYALTIES; REPORTS

7.1 Up-Front Payment. Within three (3) days after the Effective Date, GSK shall
pay Santarus an up-front license fee of Eleven Million Five Hundred Thousand
U.S. Dollars (US$11,500,000), which amount shall be non-refundable and
non-creditable against other amounts due to Santarus hereunder or under the
Distribution Agreement.

7.2 Royalties on Net Sales. In partial consideration for the rights and licenses
granted to GSK under this Agreement, GSK shall pay to Santarus tiered royalties
on Net Sales of Licensed Products in the GSK Territory during the Term at the
applicable rates set forth in Section 7.2.1, subject to adjustment as set forth
in Section 7.2.2 below and subject to Section 7.2.3. Royalties with respect to
Net Sales made in each Calendar Quarter shall be paid within thirty (30) days
following the applicable Calendar Quarter end.

7.2.1 Royalty Rates. It is understood and agreed that applicable royalty rates
on Net Sales of Licensed Products under this Agreement shall be determined based
on the total aggregate of (a) Net Sales of Licensed Products under this
Agreement, together with (b) any and all Net Sales (as defined under the
Distribution Agreement) of PR Products (as

 

18



--------------------------------------------------------------------------------

defined under the Distribution Agreement) under the Distribution Agreement
(collectively, “Aggregate Product Net Sales”) during the applicable calendar
year, as follows:

 

Aggregate Product Net Sales

(in U.S. Dollars) During Applicable Calendar Year

   Royalty Rate  

Portion under $40 Million

     17.5 % 

Portion between $40 and $80 Million

     22.5 % 

Portion over $80 Million

     27.5 % 

7.2.2 Reduction for Substantial Generic Competition.

(a) In the event that, and for so long as, there exists Substantial Generic
Competition in a Major GSK Country: (a) the royalty rates payable under
Section 7.2.1 for Net Sales in such country shall be reduced from the rates of
17.5%, 22.5% and 27.5% specified in Section 7.2.1 above to 12.5%, 15% and 17.5%,
respectively, and (b) in the event that Santarus’ royalty obligation under the
Missouri Agreement for sales of Licensed Products hereunder by GSK is reduced on
account of such Substantial Generic Competition in such country, then the
royalty owed by GSK to Santarus for such Net Sales shall be further reduced by
the same percentage reduction under the Missouri Agreement. As used herein,
“Substantial Generic Competition” means that, during the immediately preceding
two (2) Calendar Quarters, combined sales of Generic Competitive Products in a
particular country in the GSK Territory by Third Parties equate to at least
twenty-five percent (25%) of total sales of Licensed Products in the applicable
country on a standard unit basis, as measured by IMS standard unit data. For
clarity, the royalty reduction set forth in this Section 7.2.2 shall only apply
for so long as there is Substantial Generic Competition, and the royalty rates
set forth in Section 7.2.1 shall again apply if Substantial Generic Competition
ceases at any time during the Term following a royalty reduction pursuant to
this Section 7.2.2. GSK shall notify Santarus in writing within ten (10) days
after GSK becomes aware of any Substantial Generic Competition.

(b) Allocation of Reduction Among Royalty Tiers. In the event that Substantial
Generic Competition (as set forth in this Section 7.2.2 or Section 6.2.2 of the
Distribution Agreement, as applicable) occurs in any one or more, but not all,
of the countries in the GSK Territory under this Agreement and the Territory
under the Distribution Agreement, then the royalty reduction described in
Section 7.2.2(a) above and under Section 6.2.2(a) of the Distribution Agreement
shall be allocated to a portion of Net Sales in each royalty tier described in
Section 7.2.1 above (or Section 6.2.1 of the Distribution Agreement, as
applicable) equal to the proportion of Aggregate Product Net Sales under this
Agreement and the Distribution Agreement eligible for such reduction compared to
the total Aggregate Product Net Sales. By way of example, and not limitation, if
the total Aggregate Product Net Sales for the first Calendar Quarter of a given
calendar year is $50 million, and $10 million of such Aggregate Product Net
Sales occurs in countries with Substantial Generic Competition (meaning 20% of
total Aggregate Product Net Sales for such Calendar Quarter occurred in
countries with Substantial Generic Competition), then (A) the reduced royalty
rates set forth in Section 7.2.2(a) above and in Section 6.2.2(a) of the
Distribution Agreement shall apply to 20% of the Aggregate Product Net Sales in
each applicable royalty tier, and (B) the

 

19



--------------------------------------------------------------------------------

unreduced royalty rates set forth in Section 7.2.1 above and in Section 6.2.1 of
the Distribution Agreement shall apply to the remaining 80% of the Aggregate
Product Net Sales in each applicable royalty tier.

7.2.3 Waiver of Certain Amount of Initial Royalties. To support GSK’s
commercialization of Licensed Products in the GSK Territory and help defray
start-up costs of GSK, Santarus agrees to waive the first Two Million Five
Hundred Thousand U.S. Dollars (U.S. $2,500,000) of combined royalties due from
GSK under this Section 7.2 of this Agreement and Section 6.2 of the Distribution
Agreement. For clarity, the waiver of royalties under this Section 7.2.3 and
under Section 6.2. of the Distribution Agreement together shall not exceed Two
Million Five Hundred Thousand U.S. Dollars (U.S. $2,500,000) in the aggregate.

7.2.4 Royalty Term; Buyout Payment. The obligation of GSK to pay royalties under
this Section 7.2 shall continue for so long as GSK manufactures, markets,
promotes, uses or sells Licensed Product in the GSK Territory, unless GSK pays
to Santarus within thirty (30) days following the twentieth (20th) anniversary
of the Effective Date an amount (the “Buyout Payment”) equal to fifty
percent (50%) of the aggregate Net Sales of Licensed Product in the GSK
Territory during the four (4) Calendar Quarters completed immediately preceding
the twentieth (20th) anniversary of the Effective Date, Upon GSK’s timely
payment of the Buyout Payment, GSK’s obligation to pay royalties under this
Section 7.2 shall cease; provided, however, that GSK shall thereafter continue
to pay Santarus continuing royalties equal to the amount of royalties (if any)
that Santarus is required to pay under the Missouri Agreement with respect to
Licensed Products sold by or under authority of GSK in the GSK Territory.

7.2.5 Convenience. GSK agrees that substantial commercial value has been and
will be contributed by Santarus’ grant to GSK of the rights and licenses under
this Agreement with respect to the Licensed Products in the GSK Territory and
other rights and licenses conveyed to GSK on the terms and conditions set forth
in this Agreement, and acknowledges that Santarus may not Control Patents
covering the manufacture, use or commercialization of Licensed Products
throughout the Term or throughout the GSK Territory. For their mutual
convenience, the Parties have agreed to the royalty rates and payment
obligations set forth in this Agreement with respect to Net Sales of Licensed
Products in the GSK Territory, regardless of whether the manufacture, use or
commercialization of Licensed Products sold by GSK hereunder is covered by
Patents Controlled by Santarus.

7.3 Withholding. It is the understanding of the Parties that GSK will not be
required by Applicable Law to withhold taxes from royalty payments due to
Santarus under Section 7.2. GSK shall take all reasonable steps to mitigate the
impact of withholding taxes on both Parties in the event that it wishes to
assign its rights and obligations under this Agreement to an Affiliate or where
GSK is required under Applicable Law to withhold taxes from royalties due to
Santarus under Section 7.2, the Parties shall negotiate in good faith a
reasonable allocation of such taxes between the Parties, taking into account the
ability of either party to recover any such taxes that have been withheld. In
the event that GSK is required under Applicable Law to withhold taxes from any
other amounts payable to Santarus under this Agreement, including payments for
reimbursement of Santarus’ expenses, it shall reimburse Santarus (without
withholding) in respect of any amounts so withheld in the event and to the
extent that Santarus is unable to utilize a tax credit with respect to such
withholding for the tax year in which the withholding occurred.

 

20



--------------------------------------------------------------------------------

7.4 Method of Payments. All amounts payable to Santarus under this Agreement
shall be paid in U.S. Dollars by wire transfer to a bank account it designates.
All payments hereunder shall be made in the legal currency of the United States
of America, and all references to “$” or “Dollars” shall refer to United States
dollars. When Licensed Products are sold for monies other than Dollars, the
royalties will first be determined in the foreign currency of the country in
which such Licensed Products were sold and then converted into equivalent
Dollars. The exchange rate will be that rate quoted by The Wall Street Journal
on the last Business Day of the reporting period. Except as otherwise set forth
in this Agreement, including Section 7.2 with respect to royalty payments, all
payments due to a Party hereunder shall be due and payable within thirty
(30) days of an invoice from the other Party. All payments under this Agreement
shall bear interest from the date due until paid at a rate equal to one and
one-half percent (1.5%) per month, or, if less, the maximum rate permitted by
Applicable Law. The payment of such interest shall not limit either Party from
exercising any other rights it may have as a consequence of the lateness of any
payment or breach of this Agreement by the other Party.

7.5 Royalty Reports. GSK shall, within thirty (30) days following each Calendar
Quarter, make quarterly written reports to Santarus stating in each report,
separately for GSK and each of its Affiliates and Sublicensees, and by country:
(a) the number, description and aggregate gross amounts invoiced and Net Sales
of each Licensed Product sold in the GSK Territory during the immediately
preceding quarter, including reasonably detailed descriptions of all itemized
deductions from gross amounts invoiced; (b) the number of Licensed Products sold
or distributed on a product-by-product basis; (c) the calculated amount of
royalties due Santarus on account of such Net Sales; (d) the basis for
calculation of royalties due to Santarus, including applicable deductions or
adjustments; (e) the exchange rates used in making such calculations; and
(f) the date of first commercial sale of each Licensed Product. If no royalties
are due for a particular quarter, GSK shall so report to Santarus. GSK shall
also make monthly interim written reports to Santarus stating in each such
report the aggregate Net Sales of Licensed Products sold in each country in the
GSK Territory during the immediately preceding month. GSK’s reports under this
Section 7.5 shall be transmitted to Santarus by email (to dcrawford@santarus.com
and tchuppe@santarus.com, or to such other e-mail address(es) as Santarus may
from time to time designate in writing). Quarterly reports shall be sent within
thirty (30) days after the end of each Calendar Quarter and monthly interim
reports shall be sent within ten (10) days after the end of each calendar month.
The reports required under this Section 7.5 may be combined with royalty reports
due under the Distribution Agreement; provided that any such combined report
shall set forth the required information separately for each country in the GSK
Territory.

7.6 Audits. GSK shall keep, and cause its Affiliates and any Sublicensees to
keep, complete and accurate records in sufficient detail to enable a calculation
of royalties due to Santarus on account of Net Sales of Licensed Products in the
GSK Territory, determined in accordance with GAAP (including calculation of
gross amounts invoiced for each Licensed Product, Net Sales of each Licensed
Product, all itemized deductions from gross amounts invoiced taken to calculate
Net Sales, and amounts payable hereunder to Santarus for each Licensed Product).
For the sole purpose of verifying amounts relating to this Agreement, Santarus
shall have the right no more than one time

 

21



--------------------------------------------------------------------------------

each calendar year, at its own expense, to have agents or representatives of
Santarus or any of its licensors of Santarus Patents review such records for the
twelve (12) Calendar Quarters preceding such review in the location(s) where
such records are maintained by GSK and its Affiliates upon reasonable notice and
during regular business hours. Results of such review shall be made available to
GSK. The records and results of such audits shall be deemed Confidential
Information of GSK. In the event that such a review identifies an underpayment
greater than five percent (5%) of the amounts that were otherwise due for a
calendar year during such period, Santarus shall have the right to conduct a
similar review of the records for the eight (8) Calendar Quarters immediately
preceding the period initially reviewed. Further, if the review reflects an
underpayment to Santarus, such underpayment shall be promptly remitted to
Santarus, together with interest calculated in the manner provided in
Section 7.4. If the review reflects an overpayment to Santarus, such overpayment
shall be credited against the next payment due Santarus. If the review reveals
an underpayment of more than three percent (3%) of the amounts due for any
period of four (4) consecutive Calendar Quarters, GSK shall reimburse Santarus
for the costs of such audit.

ARTICLE 8

INTELLECTUAL PROPERTY RIGHTS

8.1 Inventions.

8.1.1 General. With respect to inventions and intellectual property arising
during the course of, or as a result of, each Party’s performance under this
Agreement, (a) title to all inventions and intellectual property made solely by
GSK employees or its agents hereunder (each a “GSK Invention”) shall be solely
owned by GSK, (b) title to all inventions and intellectual property made solely
by Santarus employees or its agents hereunder (each a “Santarus Invention”)
shall be solely owned by Santarus, and (c) title to all inventions and
intellectual property made by jointly by GSK employees or agents and Santarus
employees or agents shall be jointly owned. Inventorship of inventions shall be
determined in accordance with the laws of inventorship of the country in which
the patent applications directed to the relevant inventions are filed. Except as
expressly provided in this Agreement, it is understood that neither Party shall
have any obligation to account to the other for profits, or to obtain any
approval of the other Party to license, assign or otherwise exploit such jointly
owned inventions or intellectual property, by reason of joint ownership thereof,
and each Party hereby waives any right it may have under Applicable Law of any
jurisdiction to require any such approval or accounting.

8.1.2 GSK Option. In the event that Santarus (alone or with others) develops any
(a) formulation, dosage, presentation, form of administration or preparation of
a Licensed Product that is marketed in the United States by or under the
authority of Santarus (each, a “New Form”) or (b) clinical indication for
Licensed Product (or any New Form thereof) other than an Approved Indication for
which Santarus receives a Marketing Authorization in the United States (each, a
“New Indication”), then GSK shall have an option during the Term, for so long as
GSK is paying royalties to Santarus pursuant to Section 7.2.4 (excluding the
continuing royalties with respect to the obligations under the Missouri
Agreement), to include all of Santarus’ intellectual property rights (including
Patents) in the GSK Territory thereto Controlled by Santarus within the Santarus
IP for all

 

22



--------------------------------------------------------------------------------

purposes of this Agreement, as set forth in this Section 8.1.2. Santarus hereby
covenants that it will use Commercially Reasonable Efforts, in any negotiations
with respect to agreements entered into with Third Parties after the Effective
Date with respect to Licensed Products, not to license to the Third Party
Santarus’ rights to market, promote, advertise, sell or distribute under any New
Form or New Indication in each country within the GSK Territory for which GSK
retains its license pursuant to Section 2.1.1 to sell, offer for sale and import
Licensed Products in such country. Promptly after the initiation of marketing of
such New Form or New Indication in the United States by or under the authority
of Santarus, Santarus shall notify GSK in writing describing the same and
providing such Data in Santarus’ Control as may be reasonably necessary to
evaluate whether GSK desires to exercise its option described in this
Section 8.1.2. In such case, GSK shall notify Santarus in writing within sixty
(60) days of receipt of Santarus’ notice as to whether it desires to exercise
such option. If GSK so notifies Santarus that it desires to exercise its option,
then the Parties shall negotiate in good faith for a period of at least sixty
(60) days to determine the portion of Santarus’ research and development costs
and expenses incurred for such New Form or New Indication that GSK shall be
required to pay to Santarus, which determination shall be based upon the likely
commercial returns to each Party from such New Form or New Indication in its
respective territory and the risk taken by Santarus in developing the New Form
or New Indication; provided that if the Parties are unable for any reason to
agree on such payment amount during such period, then either Party may submit
such issue for dispute resolution pursuant to Article 14. Notwithstanding
anything herein to the contrary, the option granted in this Section 8.1.2 shall
not include any New Form or New Indication subject to payment obligations to a
Third Party (and Santarus shall promptly disclose such obligations to GSK in
writing), unless GSK also agrees in writing to reimburse all amounts owed to
such Third Party as a result of GSK’s exercise of its license rights to such New
Form or New Indication. In the event GSK does not exercise its option with
respect to a particular New Form or New Indication, Santarus shall not have the
right, itself or through its Affiliates or Third Parties, to sell, offer to sell
and import for sale such New Form for any use or Licensed Products (or any New
Form thereof) for such New Indication, respectively, in any given country in the
GSK Territory for so long as GSK retains its license pursuant to Section 2.1.1
to sell, offer for sale and import Licensed Products in such country.

8.2 Patent Prosecution.

8.2.1 Santarus Patents. As between the Parties, Santarus shall have the right,
to control the Prosecution and Maintenance of the Santarus Patents using counsel
of its choice and GSK agrees to reimburse Santarus for Santarus’ reasonable
out-of-pocket expenses (including amounts reimbursed therefor to UMissouri or
any other licensor of Santarus Patents) in connection with such activities with
respect to the GSK Territory as they are incurred. GSK may elect upon thirty
(30) days’ prior written notice to Santarus not to continue paying for
Prosecution and Maintenance of any Santarus Patent, in which case, the Patent
shall be excluded from the Santarus Patents and all of GSK’s license rights
under such Patent shall cease as of the effective date of GSK’s notice. Santarus
agrees to keep GSK reasonably informed of such activities in the GSK Territory
with respect to claims that are subject to GSK’s license rights under this
Agreement. GSK shall have the right to advise and comment upon the prosecution
of patent application claims that are subject to GSK’s license rights under this
Agreement in the GSK Territory. Santarus shall, in good faith, consider and
incorporate such advice and comments of GSK to the extent reasonably acceptable
to Santarus and its licensor of such patent application, if applicable. Upon the
request of GSK, the Parties shall discuss in good faith the filing at GSK’s
expense of any continuation,

 

23



--------------------------------------------------------------------------------

continuation-in-part or divisional to any patent or patent application within
the Santarus Patents to be filed in the GSK Territory beyond those Santarus may
elect to file, which continuation, continuation-in-part or divisional contains
claims that are subject to GSK’s license rights under this Agreement.

8.2.2 Joint Patents. The Parties shall jointly Prosecute and Maintain Patents
claiming inventions that are owned jointly by GSK and Santarus under
Section 8.1.1, and each Party agrees to take all reasonable action to cooperate
fully with the other Party in this regard. Except as otherwise provided in
Section 8.2.1, each Party shall be responsible for fifty percent (50%) of the
out-of-pocket expenses in connection with Prosecution and Maintenance of jointly
owned Patents; provided that if either Party notifies the other Party in
writing, referencing this Section 8.2.2 and the applicable Patent that such
Party elects not to be responsible for any further costs under this
Section 8.2.2, such Party shall not be required to reimburse the other Party for
its share of costs incurred under this Section 8.2.2 with respect to such Patent
after the date of receipt of written notice, and all right, title and interest
in and to such Patent (including any Patents issuing therefrom) shall be owned
by the other Party, and such Patent shall be excluded from the Santarus Patents
for all purposes of this Agreement (subject to the licenses granted to Santarus
under this Agreement).

8.2.3 Prosecute and Maintain. For purposes of this Section 8.2, “Prosecution and
Maintenance” shall mean, with respect to a Patent, the preparing, filing,
prosecuting, nationalizing, registering and maintaining such Patent, as well as
re examinations, reissues, confirmations, renewals, requests for Patent term
extensions, supplemental protection certificates and the like with respect to
such Patent, together with the conduct of interferences, the defense of
oppositions and other similar proceedings with respect to the particular Patent;
and “Prosecute and Maintain” shall have the correlative meaning.

8.3 Defense of Third Party Infringement Claims. If any Licensed Product
developed, manufactured or commercialized by or under authority of GSK or its
Affiliates or Sublicensees becomes the subject of a Third Party’s claim or
assertion of infringement of a Patent relating to the development, manufacture
or commercialization of such Product for applications in the Field in the GSK
Territory, the Party first having notice of the claim or assertion shall
promptly notify the other Party in writing, and, without limiting GSK’s
indemnification obligations under Section 10.2, the Parties shall promptly
confer to consider the claim or assertion and the appropriate course of action.
Unless the Parties otherwise agree in writing, each Party shall have the right
to defend itself against a suit that names it as a defendant (the “Defending
Party”). Neither Party shall enter into any settlement of any claim described in
this Section 8.3 that adversely affects the other Party’s rights or interests
without such other Party’s written consent, which consent shall not be
unreasonably conditioned, withheld or delayed. In any event, the other Party
shall reasonably assist the Defending Party and cooperate in any such litigation
at the Defending Party’s request and expense.

8.4 Enforcement of Santarus Patents.

8.4.1 In-Licensed Patents. It is understood and agreed that, with respect to
Patents within the Santarus Patents that are owned by a Third Party and licensed
to Santarus, the provisions set forth in this Section 8.4 shall apply only to
the extent consistent with Santarus’ rights under the applicable in-license for
such Santarus Patents.

 

24



--------------------------------------------------------------------------------

8.4.2 General Enforcement. Each Party shall promptly notify the other Party in
writing of any actual or suspected infringement of any claim in a Santarus
Patent in the GSK Territory, which claim is subject to GSK’s license rights
hereunder (including via unauthorized importation into the GSK Territory for
sale in the GSK Territory) or is subject to a declaratory judgment action
alleging non-infringement or unenforceability. Such notice shall specify in
reasonable detail the nature of such actual or suspected infringement or
judicial action. GSK shall not give notice (written or other) of infringement of
any of the Santarus Patents to any Third Party without Santarus’ prior written
consent; provided, however, that GSK may give such notice to a Third Party,
without Santarus’ consent but upon thirty (30) days’ prior written notice to
Santarus, if (a) Santarus has declined to take steps to abate such infringement
and GSK has the right to enforce the Santarus Patents against such Third Party
infringer as set forth in this Section 8.4.2; or (b) disclosure is required by
securities or other Applicable Laws to which GSK is subject; or (c) disclosure
is made in the course of a financial audit. Unless the Parties otherwise
mutually agree in writing, Santarus shall have the initial right, using counsel
of its choice, to enforce the Santarus Patents or defend any declaratory action
with respect thereto (an “Enforcement Action”), at its expense, and GSK shall
give all reasonable assistance (excluding financial assistance) to Santarus in
such Enforcement Action, at Santarus’ expense. However, if (i) Santarus elects
in writing not to bring or defend an Enforcement Action with respect to any
Licensed Product in the GSK Territory for use in the Field for which GSK has
license rights under this Agreement or (ii) within ninety (90 days following a
written request by GSK to do so and confirmation of facts reasonably supporting
existence of such actual or suspected infringement with respect to Licensed
Products in the Field and GSK Territory for which GSK has license rights under
this Agreement, Santarus fails to bring or defend an Enforcement Action or take
other commercially reasonable action to protect the Santarus Patents from such
infringement, or to abate such infringement (which may in Santarus’ discretion
include, without limitation, negotiations for a license (not in conflict with
the licenses granted GSK herein) from Santarus for the manufacture, use or sale
of Licensed Products to be sold outside the GSK Territory), then GSK shall have
the right, at its sole discretion, to institute an Enforcement Action in its own
name using counsel of its choice, at its own expense, and with the right to
control the course of such Enforcement Action (and Santarus shall provide all
reasonable assistance, other than financial, to GSK for such Enforcement Action,
at GSK’s expense, including joining such Enforcement Action if necessary to
maintain the Enforcement Action, and Santarus shall have the right to join and
participate in the Enforcement Action whether or not such joinder is requested
by GSK).

8.4.3 Recoveries. Any recovery received as a result of any Enforcement Action to
enforce a Santarus Patent pursuant to this Section 8.4 shall be used first to
reimburse the Parties for the costs and expenses (including attorneys’ and
professional fees and amounts paid or payable to the UMissouri) incurred in
connection with such Enforcement Action (and not previously reimbursed). Of any
remaining amounts, the amount (if any) which is required to be paid to UMissouri
under the terms of the Missouri Agreement or any other licensors of the
applicable Santarus Patents under the terms of the respective in-license
agreement, shall then be paid to UMissouri or such other licensor, and any
amounts remaining thereafter shall (a) to the extent attributable to
infringement of claims of the Santarus Patents in the GSK Territory for which
claims GSK has license rights under this Agreement), be shared seventy-five
percent (75%) to GSK and twenty-five percent (25%) to Santarus and (b) to the
extent not attributable to infringement of claims of the Santarus Patents in the
GSK Territory for which claims GSK has license rights under this Agreement, be
distributed to, or retained by, Santarus.

 

25



--------------------------------------------------------------------------------

8.4.4 Limits on Disposition. In no case may GSK enter into any settlement or
consent judgment or other voluntary final disposition that: (a) extends, or
purports to exercise, GSK’s rights under the Santarus IP beyond the rights
expressly granted pursuant to this Agreement, (b) makes any admission regarding
wrongdoing by Santarus or UMissouri or any other licensor of Santarus Patents,
or the invalidity, unenforceability or absence of infringement of any Santarus
Patents; (c) subjects Santarus to an injunction or other equitable relief; or
(d) obligates Santarus to make a monetary payment; in all cases without the
prior written consent of Santarus. Similarly, in no case may Santarus enter into
any settlement or consent judgment or other voluntary final disposition that:
(i) limits GSK’s rights under the Santarus IP or under this Agreement other than
as expressly stated herein; (ii) makes any admission regarding wrongdoing on the
part of GSK, an Affiliate or Sublicensee, or the invalidity, unenforceability or
absence of infringement of any GSK IP; (iii) subjects GSK to an injunction or
other equitable relief; (iv) obligates GSK to make a monetary payment; or
(iv) extends, or purports to exercise, Santarus’ rights under the GSK IP beyond
the rights expressly granted pursuant to this Agreement; in all cases without
the prior written consent of GSK.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 Representations and Warranties of Both Parties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date:

9.1.1 Good Standing. Such Party is duly organized, validly existing and in good
standing under the Applicable Law of the state or country of its incorporation,
is duly qualified to transact the business in which it is engaged in each
jurisdiction where failure to be so qualified would have a material adverse
effect upon its business as currently conducted, and has full corporate power
and authority to enter into this Agreement and to carry out the provisions of
this Agreement.

9.1.2 Power and Authority. Such Party has the requisite power and authority and
the legal right to enter into this Agreement, and to perform its obligations
hereunder, and has taken all necessary corporate action on its part to authorize
the execution and delivery of the Agreement and the performance of its
obligations hereunder. All Persons who have executed this Agreement on behalf of
such Party, or who will execute on behalf of such Party any agreement or
instrument contemplated hereby, have been duly authorized to do so by all
necessary corporate action.

9.1.3 Binding Obligation. This Agreement has been duly executed and delivered on
its behalf and (assuming the due execution and delivery hereof by the other
Party) each such agreement is a legal and valid obligation binding upon it and
is enforceable, in accordance with its terms, to the extent provided under
Applicable Law.

9.1.4 No Conflicts. The execution and the delivery of this Agreement by such
Party and the consummation of the transactions contemplated hereby will not, to
the best of such Party’s knowledge, materially conflict with or result in a
material breach of any of the terms, conditions or provisions of, or constitute
an express event of default under, any material instrument, agreement, mortgage,
judgment, order, award, or decree to which such Party is a party or by which it
is bound.

 

26



--------------------------------------------------------------------------------

9.1.5 Compliance with Applicable Law. Such Party and its Affiliates are, and
will ensure that they remain throughout the Term, in compliance in all material
respects with all requirements of Applicable Law.

9.1.6 Litigation and Claims. There is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or, to the knowledge of
such Party, governmental investigation pending or threatened in writing against
such Party or any of its Affiliates which, if adversely determined, would have a
material adverse effect with respect to such Party performing its obligations
hereunder with respect to Licensed Products in or for the GSK Territory (except,
in the case of Santarus, as publicly disclosed by Santarus).

9.2 Representations and Warranties of Santarus. Santarus hereby represents and
warrants to GSK that, as of the Effective Date:

9.2.1 Right, Title and Interest. Except as provided in the Missouri Agreement or
as otherwise described on Exhibit 1.36, Santarus is the sole and exclusive owner
or exclusive licensee of the rights under each of the Santarus Patents granted
to GSK pursuant to Section 2.1.1, and to Santarus’ knowledge, all maintenance
fees and annual payments due for the Santarus Patents have been paid.

9.2.2 No Third Party Claims. Santarus has not received any written claim or
demand from any Third Party alleging that any infringement, violation or
misappropriation of such Third Party’s intellectual property rights has occurred
as a result of Santarus’ activities related to the PR Product in the United
States or the GSK Territory, nor is Santarus aware of any material actual,
alleged or threatened infringement, violation or misappropriation by a Third
Party of any of the Santarus IP in the GSK Territory. There are no existing or,
to Santarus’ knowledge, threatened litigation actions, suits, claims,
proceedings or governmental investigations in the GSK Territory involving
Licensed Products or Santarus Patents by or against Santarus or any of its
Affiliates.

9.2.3 Clinical and Regulatory Information. The clinical and regulatory data
regarding Licensed Products that Santarus has made available to GSK prior to the
Effective Date is true and accurate in all material respects, and Santarus has,
to its knowledge as of the Effective Date, provided GSK with an opportunity to
review all relevant clinical and regulatory data regarding the PR Product that
would reasonably be believed by Santarus as of the Effective Date to be material
to GSK’s decision to enter into this Agreement and to undertake the commitments
and obligations set forth herein.

9.2.4 Pharmacovigilance Systems. The information contained in that certain
Self-Certification Regarding Santarus’ Pharmacovigilance Systems is true and
accurate in all material respects.

 

27



--------------------------------------------------------------------------------

9.3 No Reliance by Third Parties. The representations and warranties of a Party
set forth in this Agreement are intended for the sole and exclusive benefit of
the other Party hereto, and may not be relied upon by any Third Party.

9.4 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 9,
SANTARUS AND GSK EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT (INCLUDING THE SANTARUS IP), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

ARTICLE 10

INDEMNIFICATION; INSURANCE AND LIMITATIONS

10.1 Santarus Indemnification Obligations. Santarus will indemnify, defend and
hold harmless GSK, its Affiliates, and their respective officers, directors,
trustees, agents, employees and Sublicensees (collectively, “GSK Indemnitees”),
from and against any and all losses, liabilities, claims, obligations, demands,
awards, settlements, penalties, fines, suits, damages, costs (including costs of
investigation, defense and enforcement of this Agreement), fees, taxes, and
expenses, including reasonable attorneys’ fees, experts’ fees and expenses,
incurred or suffered in respect of a claim or action of a Third Party
(collectively, “Losses”), that are incurred or suffered by the GSK Indemnitees
or any of them by reason of, arising out of or in connection with:

(a) any breach of contract or negligence on the part of Santarus in performing
Santarus’ obligations under this Agreement;

(b) the distribution, marketing, advertisement, promotion or sale of Licensed
Product in the GSK Territory, by or under authority of Santarus after
termination of this Agreement;

(c) the distribution, marketing, advertisement, promotion or sale of Licensed
Products outside of the GSK Territory and outside of the Territory under the
Distribution Agreement, including any actual or alleged infringement of a Third
Party’s intellectual property rights, by or under authority of Santarus or its
Affiliates; or

(d) any violation of Applicable Law by Santarus in the performance of any of
Santarus’ obligations under this Agreement;

provided, however, except in each case to the extent that such Loss is
attributable to any matter for which GSK is obligated to indemnify a Santarus
Indemnitee as provided in Section 10.2.

10.2 GSK Indemnification Obligations. GSK will indemnify, defend and hold
harmless Santarus, its Affiliates and licensors (including the UMissouri), and
their respective officers, directors, trustees, agents, curators and employees,
inventors of, and sponsors of the research that led to, any of the inventions
covered by Santarus Patents, and their employees (collectively, “Santarus

 

28



--------------------------------------------------------------------------------

Indemnitees”), from and against any and all Losses incurred or suffered by the
Santarus Indemnitees or any of them, by reason of, arising out of or in
connection with:

(a) any breach of contract or negligence on the part of GSK in performing GSK’s
obligations or permitted activities under this Agreement;

(b) the manufacture, storage, handling, distribution, marketing, advertisement,
promotion, use or sale of Licensed Products by or under authority of GSK, its
Affiliates or Sublicensees; or

(c) any violation of Applicable Law by GSK in the performance of any of GSK’s
obligations under this Agreement;

provided, however, except in each case to the extent that such Loss is
attributable to any matter for which Santarus is obligated to indemnify a GSK
Indemnitee as provided in Section 10.1.

10.3 Indemnity Procedures. A Person entitled to indemnification pursuant to
either Section 10.1 or Section 10.2 will hereinafter be referred to as an
“Indemnitee.” A Party obligated to indemnify an Indemnitee hereunder will
hereinafter be referred to as an “Indemnitor.” In the event an Indemnitee is
seeking indemnification under either Section 10.1 or Section 10.2, the
Indemnitee will inform the Indemnitor of a claim as soon as reasonably
practicable after it receives notice of the claim, it being understood and
agreed that the failure by an Indemnitee to give notice of a claim as provided
in this Section 10.3 will not relieve the Indemnitor of its indemnification
obligation under this Agreement except and only to the extent that such
Indemnitor is actually prejudiced as a result of such failure to give notice.
The Indemnitee will permit the Indemnitor to assume direction and control of the
defense of the claim (including, subject to this Section 10.3, the right to
settle the claim solely for monetary consideration to be paid by the
Indemnitor), and, at the Indemnitor’s expense, will co-operate as reasonably
requested in the defense of the claim. The Indemnitee will have the right to
retain its own counsel at its own expense; provided that, if the Indemnitor
assumes control of such defense and the Indemnitee reasonably concludes, based
on advice from counsel, that the Indemnitor and the Indemnitee have conflicting
interests with respect to such action, suit, proceeding or claim, the Indemnitor
will be responsible for the reasonable fees and expenses of counsel to the
Indemnitee solely in connection therewith. The Indemnitor may not settle such
action or claim, or otherwise consent to an adverse judgment in such action or
claim, in any manner which admits liability or wrongdoing of the Indemnitee, or
which would subject the Indemnitee to an injunction, or if such settlement or
judgment would materially diminish or limit or otherwise adversely affect the
rights, activities or financial interests of the Indemnitee, without the express
written consent of the Indemnitee.

10.4 No Punitive or Exemplary Damages. EXCEPT FOR BREACHES OF THE OBLIGATIONS
SET FORTH IN SECTIONS 6.1, 6.2 AND 6.3 AND ARTICLE 12, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOSS OF PROFITS) SUFFERED BY THE OTHER PARTY UNDER THIS AGREEMENT,
EXCEPT TO THE EXTENT A PARTY IS REQUIRED TO INDEMNIFY THE OTHER PURSUANT TO THIS
ARTICLE 10 WITH RESPECT TO ANY SUCH DAMAGES PAID TO A THIRD PARTY AS PART OF A
CLAIM.

 

29



--------------------------------------------------------------------------------

10.5 Insurance.

10.5.1 Santarus. Santarus shall maintain self insurance or comprehensive general
liability insurance (“CGL”), including broad form contractual liability, in an
amount of at least Twelve Million Dollars (U.S. $12,000,000) and product
liability coverage in an amount of at least Fifteen Million U.S. Dollars (U.S.
$15,000,000) for bodily injury and property damage. Santarus shall maintain such
insurance during the Term and thereafter for a period of five (5) years.
Santarus shall give GSK at least thirty (30) days notice of any cancellation or
termination of such insurance. Santarus will furnish to GSK a certificate of
insurance evidencing such coverage (or evidence reasonably acceptable to GSK of
Santarus level of self-insurance) as of the Effective Date and upon reasonable
request by GSK at any time thereafter.

10.5.2 GSK. Santarus acknowledges that GSK is self-insured. GSK shall maintain
self-insurance at levels at least consistent with the levels of insurance
described for Sublicensees in this Section 10.5.2 during the Term and for a
period of five (5) years thereafter. GSK shall ensure that its Sublicensees
maintain CGL insurance, including broad form contractual liability, in an amount
of at least Twelve Million U.S. Dollars (U.S. $12,000,000) and product liability
coverage in an amount of at least Fifteen Million U.S. Dollars (U.S.
$15,000,000) for bodily injury and property damage during the Term and
thereafter for a period of five (5) years. GSK shall give Santarus at least
thirty (30) days prior written notice of any cancellation or termination of such
insurance. The minimum level of insurance set forth herein will not be construed
to create a limit on GSK’s or its Sublicensees’ liability with respect to its
indemnification obligations hereunder. GSK shall give Santarus at least thirty
(30) days notice of any cancellation or termination of such insurance. GSK will
furnish to Santarus a certificate of insurance evidencing such coverage (or
evidence reasonably acceptable to Santarus of GSK’s level of self-insurance) as
of the Effective Date and upon reasonable request by Santarus at any time
thereafter.

ARTICLE 11

FORCE MAJEURE

Any delays in performance by any Party under this Agreement, other than with
respect to the payment obligations, shall not be considered a breach of this
Agreement if and to the extent caused by Force Majeure. The Party suffering such
Force Majeure event shall notify the other Party in writing as soon as
practicable of such inability and of the period for which such inability is
expected to continue, and any time for performance hereunder shall be extended
by the actual time of delay caused by the Force Majeure event; provided that the
Party suffering such occurrence uses Commercially Reasonable Efforts to mitigate
any damages incurred by the other Party.

ARTICLE 12

CONFIDENTIALITY

12.1 Confidential Information. GSK and Santarus each hereby recognize and
acknowledge that the other Party’s Confidential Information constitutes valuable
and confidential information. Subject to other express provisions of this
Agreement, GSK and Santarus each agree as follows that during the Term, and for
a period of five (5) years after the effective date of termination of this
Agreement for any reason:

 

30



--------------------------------------------------------------------------------

(a) The Parties will not disclose, directly or indirectly, in any manner
whatsoever to any Third Parties any Confidential Information received from the
other Party (the “Disclosing Party”) without first obtaining the written consent
of the Disclosing Party, and the other Party (“Recipient”) will keep
confidential, all of the Disclosing Party’s Confidential Information that is
disclosed to Recipient. Recipient agrees to use the same level of care in
safeguarding the Disclosing Party’s Confidential Information that Recipient uses
with its own confidential information of a similar nature, but in no event less
than reasonable care. Recipient will restrict disclosure of the Disclosing
Party’s Confidential Information solely to those of its (or its Affiliate’s)
employees or representatives having a need to know such Confidential Information
in order to exercise a right granted or fulfill an obligation under, this
Agreement.

(b) Both Parties shall ensure that each of their respective employees and
representatives who will have access to the Confidential Information of the
Disclosing Party are bound by an agreement to maintain such Confidential
Information in accordance with the confidentiality obligations set forth in this
Article 12.

(c) Recipient will not use the Disclosing Party’s Confidential Information in
any manner whatsoever other than solely in connection with the performance of
its obligations, or exercise of its rights, under this Agreement in accordance
with the terms and conditions set forth in this Agreement.

(d) Except as permitted by this Article 12, GSK and Santarus each agree not to
disclose any terms or conditions of this Agreement or the existence of this
Agreement to any Third Party without the prior written consent of the other
Party, provided that each Party will be entitled to disclose the terms of this
Agreement without such consent to its advisors and potential and existing
financing sources, acquirors/acquirees (including to the consultants and
advisors of the foregoing), and to others (including in the case of Santarus, to
UMissouri and, in the case of GSK, to potential and existing Sublicensees), in
each case on a need-to-know basis and on the condition that such Persons agree
to keep such Confidential Information in accordance with the obligations set
forth in this Article 12. In addition, either Party may disclose the terms of
this Agreement to the extent reasonably required by Applicable Law or by
applicable rules of any national stock exchange on which the shares of such
Party are listed.

(e) In the event Recipient is requested pursuant to, or required by, Applicable
Law to disclose any of the Disclosing Party’s Confidential Information, it will
notify the Disclosing Party promptly in writing so that the Disclosing Party may
seek a protective order or other appropriate remedy or, in the Disclosing
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. At the Disclosing Party’s expense, Recipient will co-operate in
all reasonable respects, in connection with any reasonable actions to be taken
for the foregoing purpose. Recipient may, without liability, disclose the
Confidential Information of the other Party to the extent such disclosure is
required under Applicable Law, and Recipient will exercise reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded to any
of the Disclosing Party’s Confidential Information so disclosed.

(f) Upon the effective date of the termination of this Agreement for any reason,
either Party may request in writing, and the other Party will either:
(i) promptly

 

31



--------------------------------------------------------------------------------

destroy all copies of the requesting Party’s Confidential Information in the
possession of the other Party and confirm such destruction in writing to the
requesting Party; or (ii) promptly deliver to the requesting Party, at the other
Party’s expense, all copies of such Confidential Information in the possession
of the other Party, provided, however, the other Party will be permitted to
retain one (1) copy of the requesting Party’s Confidential Information for the
sole purpose of determining any continuing obligations hereunder (or in the case
of Santarus, fulfill its obligations under the Missouri Agreement).
Additionally, except as otherwise expressly provided herein, upon termination of
this Agreement for any reason, both Parties will immediately cease all use of
the other Party’s Confidential Information including, to the extent reasonably
possible, removing all references to such Confidential Information from its
internal analyses, memoranda, compilations, studies or other documents. All
Confidential Information will continue to be subject to the terms of this
Agreement for the period set forth in this Section 12.1.

(g) Each Party represents and warrants to the other Party that it has all right,
title and ownership interest in and to its Confidential Information or it has
the right to disclose its Confidential Information to the other Party. Each
Party may seek to enforce all rights and legal remedies available under this
Article 12 or by law, including injunctive relief, specific performance and
other equitable remedies in the event of a breach of the provisions of this
Article 12 by the other Party.

(h) Notwithstanding the provisions of this Article 12, the Parties agree that
nothing contained in this Article 12 will prevent (i) GSK from disclosing any
Santarus Confidential Information, without obtaining Santarus’ prior consent, to
any Affiliate of GSK or to any Third Party who has a need to know such
Confidential Information for the purposes of engaging in the development,
manufacture or commercialization of Licensed Products in the Field in the GSK
Territory in accordance with this Agreement; provided that such Affiliate or
Third Party is bound by obligations of confidentiality and non-use no less
burdensome than those set forth in this Agreement with respect to the
Confidential Information, (ii) Santarus from disclosing any GSK Confidential
Information, without obtaining GSK’s prior consent, to UMissouri, as required
under the Missouri Agreement, or to any Affiliate of Santarus or to any Third
Party who has a need to know such Confidential Information for the purposes of
engaging in the development, manufacture or commercialization of Licensed
Products for sale outside of the GSK Territory; provided that such Affiliate or
Third Party is bound by obligations of confidentiality and non-use no less
burdensome than those set forth in this Agreement with respect to the
Confidential Information or (iii) Santarus from disclosing information or data
related to Licensed Products in its filings or submissions to Regulatory
Authorities in connection with Licensed Products.

(i) The confidentiality obligations set forth in this Article 12 will supersede
that certain Confidentiality Agreement between GlaxoSmithKline Services
Unlimited and Santarus dated August 7, 2007 (“Confidentiality Agreement”), and
will govern any and all information disclosed by either Party to the other
pursuant thereto.

12.2 Publicity. Any key announcements or publicity regarding the existence of
this Agreement or any terms or subject matter of this Agreement by either GSK or
Santarus will be agreed to by GSK and Santarus in writing in advance of any such
announcement or publicity. The Party preparing any such announcement, publicity
or press release will provide the other Party with a

 

32



--------------------------------------------------------------------------------

draft thereof reasonably in advance of disclosure so as to permit the other
Party to review and comment on such announcement, publicity or press release,
unless Applicable Law otherwise requires sooner public disclosure. The foregoing
notwithstanding, the Parties have agreed on a press release to announce the
execution of this Agreement in the form attached as Exhibit 12.2, together with
a corresponding conference call script and question/answer outline for use in
responding to inquiries about this Agreement. Thereafter, GSK and Santarus may
each disclose to Third Parties the information contained in such press release
and question/answer outline without the need for further approval by the other
Party. Each Party agrees that it will cooperate fully with the other with
respect to all disclosures regarding or arising out of the activities under this
Agreement as required by the U.S. Securities Exchange Commission (or any foreign
equivalent thereof) and any other governmental authority, including requests for
confidential treatment of proprietary information of either Party included in
any such disclosure.

12.3 Trial Data; Publication. To the extent that GSK conducts any clinical
trials permitted under the terms and conditions of this Agreement, GSK may post
the data generated from such trials in accordance with GSK’s corporate policy on
Public Disclosure and Access to Clinical Trial and Observational Study
Information Data. Except as provided in the preceding sentence, GSK shall not
submit for written, electronic or oral publication any document, manuscript,
abstract or the like which includes any Data, without obtaining Santarus’ prior
written consent, to be given in Santarus’ sole discretion.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless sooner terminated as provided in this Article 13,
shall continue in effect until GSK has no remaining royalty payment obligations
to Santarus pursuant to Section 7.2.

13.2 Termination for Material Breach. Each Party will be entitled to terminate
this Agreement in its entirety at any time during the Term by written notice to
the other Party in the event that the other Party is in material default or
breach of any of its obligations hereunder, and fails to remedy any such default
or breach within sixty (60) days or, in the case of a failure to pay amounts due
hereunder, within fifteen (15) days (respectively, the “Cure Period”) after
written notice thereof by the non-defaulting/non-breaching Party. If such
default or breach is not corrected within the applicable Cure Period, the
non-defaulting/non-breaching Party will have the right to immediately terminate
this Agreement by giving written notice to the Party in default or breach.

13.3 Termination for Diligence Failure/Notice. Santarus may, upon written notice
to GSK referencing this Section 13.3, terminate this Agreement with respect to
the applicable country in the event of a Diligence Failure affecting such
country as set forth in Section 4.2; provided that GSK does not cure such
Diligence Failure within sixty (60) days of such notice. In addition, Santarus
may terminate this Agreement with respect to any country, upon written notice to
GSK effective immediately, if GSK has given written notice pursuant to
Section 4.1 that it does not intend to launch or commercialize Licensed Products
for applications in the Field in such country.

 

33



--------------------------------------------------------------------------------

13.4 Termination Without Cause.

13.4.1 Mutual. The Parties may terminate this Agreement in its entirety at any
time and for any reason during the Term upon their mutual written agreement; or

13.4.2 By GSK. GSK may terminate this Agreement in its entirety or with respect
to any particular country at any time and for any reason during the Term upon
providing Santarus with not less than six (6) months’ prior written notice
referencing this Section 13.4.2 and specifying termination of the Agreement in
its entirety or the specific country(ies).

13.5 Bankruptcy. Either Party may terminate this Agreement in its entirety at
any time during the Term by giving written notice to the other Party if the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition will not be dismissed with sixty (60) days after the filing thereof, or
if the other Party proposes or is a party to any dissolution or liquidation, or
if the other Party makes an assignment for the benefit of creditors.

13.6 General Effects of Expiration or Termination.

13.6.1 Accrued Obligations. Expiration or termination of this Agreement for any
reason shall not release either Party from any obligation or liability which, at
the time of such expiration or termination, has already accrued to the other
Party or which is attributable to a period prior to such expiration or
termination.

13.6.2 Termination of License. Upon termination of this Agreement (but not
expiration), all rights and licenses granted to GSK pursuant to Section 2.1
shall concurrently terminate, and Santarus shall thereafter have the right
(itself or through Third Parties) to continue the development, manufacture and
commercialization of Licensed Products in the Field and GSK Territory without
obligation to GSK.

13.6.3 Non-Exclusive Remedy. Notwithstanding anything herein to the contrary but
without limiting the last sentence of Section 4.2, termination of this Agreement
by a Party shall be without prejudice to other remedies such Party may have at
law or equity.

13.6.4 General Survival. Sections 4.6, 4.7, 6.1, 6.2, 7.6, 9.3 and 9.4 and
Articles 10, 11, 12, 14 and 15 shall survive expiration or termination of this
Agreement for any reason. Additionally, in the event of an expiration of this
Agreement in accordance with its terms, but not earlier termination the
following shall survive: Sections 2.3, 4.5, 6.3, 8.2 and 8.4. Except as
otherwise provided in this Section 13.6.4 or in Section 13.7 or 13.8, all rights
and obligations of the Parties under this Agreement shall terminate upon
expiration or termination of this Agreement for any reason.

13.6.5 Termination Press Releases. In the event of any termination of this
Agreement (whether in its entirety or as to a particular country) for any
reason, the Parties shall cooperate in good faith to coordinate public
disclosure, if any, of such termination and the reasons

 

34



--------------------------------------------------------------------------------

therefor, and shall not, except to the extent required by Applicable Law or the
rules of a recognized stock exchange, disclose such information without the
prior approval of the other Party, such approval not to be unreasonably
withheld, conditioned or delayed. To the extent possible under the situation,
the terminating Party shall provide the non-terminating Party with a draft of
any such public disclosure it intends to issue five (5) Business Days in advance
and with the opportunity to review and comment on such statement, it being
understood that if the non-terminating Party does not notify the terminating
Party in writing within such five (5) Business Day period (or such shorter
period if required by Applicable Law or and the rules of a recognized stock
exchange and, in each case as notified to the non-terminating Party in writing)
of any reasonable objections, such disclosure shall be deemed approved, and in
any event the Parties shall work diligently and reasonably to agree on the text
of any such proposed disclosure in an expeditious manner. The principles to be
observed in such disclosures shall be accuracy, compliance with Applicable Law
and regulatory guidance documents, reasonable sensitivity to potential negative
reactions to such news and the need to keep investors and others informed
regarding the Parties’ business and other activities. Accordingly in such
situation, the non-terminating Party shall not withhold, condition or delay its
approval of a proposed disclosure that complies with such principles.

13.7 Effects of Termination by GSK for Certain Material Breaches. Santarus
acknowledges that if GSK terminates this Agreement pursuant to Section 13.2
within six (6) months after the Effective Date as a result of Santarus’ uncured
material breach with respect to its obligation to make available Data or
Regulatory Filings Controlled by Santarus that prevent GSK (itself or through
one or more designees) from developing, manufacturing or commercializing the
Licensed Products, then GSK may be entitled, as its sole and exclusive remedy,
and notwithstanding the reference in Section 7.1 to the up-front payment to
Santarus set out in Section 7.1 being non-refundable, to recover damages up to
U.S. $11.5 million, the specific amount to be determined pursuant to the
procedures set forth in Article 14.

13.8 Effects of Certain Other Terminations. If GSK electively terminates this
Agreement in its entirety or with respect to a particular country pursuant to
Section 13.4.2, Santarus terminates this Agreement for a particular country in
accordance with Section 13.3, either Party terminates this Agreement pursuant to
Section 13.2 or either Party terminates for the other Party’s bankruptcy
pursuant to Section 13.5, then:

13.8.1 Regulatory Filings. GSK shall promptly assign and transfer to Santarus or
its nominee all Regulatory Filings for Licensed Products in the country(ies)
affected by such termination (or the entire GSK Territory if termination of this
Agreement in its entirety) that are held or controlled by or under authority of
GSK or its Affiliates or Sublicensees, and shall take such actions and execute
such other instruments, assignments and documents as may be necessary to effect
the transfer of rights under the Regulatory Filings to Santarus. GSK shall cause
each of its Sublicensees to transfer any such Regulatory Filings to Santarus if
this Agreement terminates. If Applicable Law prevents or delays the transfer of
ownership of a Regulatory Filing to Santarus, GSK shall grant, and does hereby
grant, to Santarus an exclusive and irrevocable right of access and reference to
such Regulatory Filing for Licensed Products, and shall cooperate fully to make
the benefits of such Regulatory Filings available to Santarus or its
designee(s). Within sixty (60) days after written notice of such termination,
GSK shall provide to Santarus copies of all such Regulatory Filings, and of all
Data and other Know-How pertaining to the Licensed Products not previously

 

35



--------------------------------------------------------------------------------

provided. Santarus shall be free to use and disclose such Regulatory Filings and
other items in connection with the exercise of its rights and licenses under
this Section 13.8. In the event that Santarus does not provide to GSK the
identity of its nominee(s) within one (1) year of the effective date of
termination, GSK shall have the right to cancel the Regulatory Filings in the
relevant country(ies) for which such nominee was not provided.

13.8.2 Technology Licenses. GSK hereby grants Santarus, effective upon the
notice of a termination described in this Section 13.8, a non-exclusive,
irrevocable, fully paid up license in the country(ies) effected by such
termination (or the entire GSK Territory if termination of this Agreement in its
entirety), with the right to sublicense, under (a) any GSK IP; provided, however
the GSK IP shall not include any Patents or Know-How subject to payment
obligations to a Third Party, which GSK shall promptly disclose such obligations
to Santarus in writing, unless Santarus agrees in writing to reimburse all
amounts owed to such Third Party as a result of Santarus’ exercise of such
license, and (b) any Know-How disclosed to Santarus under this Agreement or
developed or utilized by GSK in connection with the Licensed Products; in each
case to make, have made, use, sell, offer for sale and import Licensed Products.

13.8.3 Trademarks. GSK hereby assigns and shall cause to be assigned to Santarus
all rights in and to any trademarks specific to one or more Licensed Products
that GSK used with Licensed Product(s) in the country(ies) affected by such
termination (or the entire GSK Territory if termination of this Agreement in its
entirety). It is understood that such assignment shall not include the name of
GSK or any of its Affiliates or trademark for GSK or any Affiliate itself.

13.8.4 Sublicensees. GSK’s sublicenses with respect to Licensed Products shall,
at the request of Santarus, be assigned to Santarus to the furthest extent
possible in the country(ies) effected by such termination (or the entire GSK
Territory if termination of this Agreement in its entirety). In the event
Santarus does not request assignment of any such sublicenses, then the rights of
such Sublicensees with respect to Licensed Products shall terminate upon
termination of GSK’s rights with respect to Licensed Products.

13.8.5 Transition Assistance. GSK agrees to fully cooperate, at its own expense,
with Santarus and its designee(s) to facilitate a smooth, orderly and prompt
transition of the development, manufacture and commercialization of Licensed
Products to Santarus or its designee(s) in the country(ies) effected by such
termination (or the entire GSK Territory if termination of this Agreement in its
entirety). Without limiting the foregoing, GSK shall promptly provide Santarus
copies of customer lists, customer data and other customer information and
marketing and promotional materials relating to Licensed Products at GSK’s
expense, which Santarus shall have the right to use for any purpose related to
Licensed Products. Upon request by Santarus, GSK shall transfer to Santarus some
or all quantities of Licensed Products in GSK’s or its Affiliates’ possession
(as requested by Santarus) intended for sale in the country(ies) effected by
such termination (or the entire GSK Territory if termination of this Agreement
in its entirety), within thirty (30) days after the effective date of such
termination; provided, however, that Santarus shall reimburse GSK for the
out-of-pocket costs that GSK actually incurred to manufacture or otherwise
acquire the quantities so provided to Santarus. If any Licensed Product was
manufactured by any Third Party for GSK, or GSK had contracts with vendors which
contracts are necessary or useful for Santarus to take over responsibility for
the Licensed Products in the country(ies) effected by such

 

36



--------------------------------------------------------------------------------

termination (or the entire GSK Territory if termination of this Agreement in its
entirety), then GSK shall to the extent possible and requested in writing by
Santarus, assign all of the relevant Third-Party contracts to Santarus, and in
any case, GSK agrees to cooperate with Santarus to ensure uninterrupted supply
of Licensed Products. If GSK or its Affiliate or Sublicensee manufactured any
Licensed Product at the time of such termination, then GSK (or its Affiliate or
Sublicensee) shall continue to provide for manufacturing of such Licensed
Product for Santarus, at one hundred thirty percent (130%) of the manufacturing
cost therefor, from the date of written notice of such termination until such
time as Santarus is able, using Commercially Reasonable Efforts to do so but no
longer than twelve (12) months after the effective date of such termination, to
secure an acceptable alternative commercial manufacturing source from which
sufficient quantities of Licensed Product may be procured and legally sold in
the country(ies) effected by such termination (or the entire GSK Territory if
termination of this Agreement in its entirety).

13.8.6 Return of Materials. Within fifteen (15) days after the effective date of
a termination of this Agreement in its entirety, GSK shall destroy all tangible
items comprising, bearing or containing any Confidential Information of Santarus
that are in GSK’s or its Affiliates’ possession or control, and provide written
certification of such destruction, or prepare such tangible items of
Confidential Information for shipment to Santarus, as Santarus may direct, at
Santarus’ expense; provided that GSK may retain one copy of such Confidential
Information for its legal archives.

ARTICLE 14

DISPUTE RESOLUTION

14.1 Informal Resolution. In the event of any dispute, controversy or claim
arising out of, relating to or in connection with any provision of this
Agreement or the rights or obligations of the Parties hereunder (a “Dispute”),
the Parties will try to settle their differences amicably between themselves as
contemplated herein. Either Party may initiate such informal dispute resolution
by sending written notice setting forth in reasonable detail the nature of the
dispute (the “Dispute Notice”) to the other Party. Within thirty (30) days after
such notice, the President of GSK’s International Pharmaceutical business, or
his/her designee with authority to resolve such matter, and the Chief Executive
Officer of Santarus, or his/her designee with authority to resolve such matter,
shall meet to negotiate in good faith a resolution to the dispute within such
thirty (30) day period. If such representatives are unable to promptly resolve
such disputed matter within the said thirty (30) days, either Party may
thereafter initiate arbitration proceedings in accordance with Section 14.2. The
provisions of this Section 14.1 will not restrict in any way the Parties’ rights
to seek preliminary injunctive or other equitable relief from any court having
jurisdiction.

14.2 Arbitration. If a dispute is unresolved following attempted informal
dispute resolution pursuant to Section 14.1, then either Party may initiate
arbitration before a panel of three (3) arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association (“AAA”)
then in force; provided, however, that any dispute related to the infringement,
validity or enforcement of any intellectual property right shall be heard by a
court of competent jurisdiction in the country where such right exists. The
following provisions shall apply with respect to such arbitration:

 

37



--------------------------------------------------------------------------------

14.2.1 Arbitrators. Within thirty (30) days after receipt of the notice of
arbitration by the Party not initiating such arbitration, each Party shall
appoint an arbitrator who is independent of the Parties (which arbitrator shall
have reasonable knowledge regarding the pharmaceutical industry), and those two
arbitrators shall appoint the third arbitrator within thirty (30) days. In the
event that the two (2) arbitrators are unable to agree on a third within the
required time, either Party may apply under the applicable rules of the AAA for
the appointment of that third arbitrator, and the selection of an arbitrator
under such rules of the AAA shall be final and binding on the Parties.

14.2.2 Process. The Parties shall seek to timely appoint their respective
arbitrators and to have the full panel of three (3) arbitrators appointed within
three (3) months after the non-initiating Party received the notice of
arbitration, and seek to conclude the arbitration within nine (9) months after
the full arbitration panel has been appointed. The arbitration panel shall
determine what discovery will be permitted; provided that the arbitration panel
shall permit such discovery as the panel deems necessary to permit a fair
resolution of the dispute. The arbitrators shall not order discovery against one
Party of a type or nature that is not available against the other Party. The
place of arbitration shall be Chicago, Illinois. The arbitration shall be
conducted in the English language and all evidence shall be presented in
English; provided that any evidence original in a language other than English
shall be provided in the original language with a certified translation in
English.

14.2.3 Final and Binding. The Parties agree that the award rendered shall be
final and binding upon the Parties, and shall be the sole and exclusive remedy
with respect to all disputes, controversies, claims and counterclaims presented
to the arbitrators (which shall not include any dispute related to the
infringement, validity or enforcement of any intellectual property).

14.2.4 Timing. The Parties and the arbitrators shall use all reasonable efforts
to complete any such arbitration within one (1) year from the filing of notice
of a request for such arbitration unless a Party can demonstrate to the
arbitrators that the complexity of the issues or other reasons warrant the
extension of the one (1) year period. In such event, the arbitrators may extend
such period as reasonably required.

14.2.5 Costs and Fees. The prevailing Party, as determined by the arbitration
panel, shall be entitled to recover its reasonable attorneys’ and experts’ fees,
and necessary disbursements, incurred in connection with the arbitration, and
the non-prevailing Party shall be responsible for reimbursing the other Party
for the costs of the arbitration, including administrative and arbitrators’
fees. In the event that neither Party prevails in total, payment of costs and
fees shall be made proportionally in accordance with the AAA rules. In
determining the appropriate remedy(ies) hereunder, the arbitrators may take into
account the number of prior breaches committed by a breaching Party, the number
of prior accusations of breaches alleged by the Parties and any prior breaches
found to be in bad faith.

14.2.6 Not Public. The arbitration proceedings and the decision shall not be
made public without the joint consent of the Parties, and each Party shall
maintain the confidentiality of such proceedings and decision unless otherwise
permitted by the other Party; provided either Party makes such disclosures as
are required to comply with Applicable Law.

 

38



--------------------------------------------------------------------------------

14.3 Courts. Nothing in this Agreement shall be deemed as preventing any Party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of the dispute as
necessary to protect any Party’s name, proprietary information, trade secrets,
know-how or any other proprietary rights. Judgment upon any arbitration award
hereunder may be entered in any court having jurisdiction, or application may be
made to such court for judicial acceptance of the award or an order of
enforcement, as the case may be. The Parties hereby consent to the jurisdiction
of the state and Federal courts in and for Illinois.

ARTICLE 15

GENERAL PROVISIONS

15.1 Compliance with Laws/Other. Notwithstanding anything to the contrary
contained herein, all rights and obligations of the Parties are subject to prior
compliance with, and each Party shall comply with, all Applicable Laws,
including obtaining all necessary approvals required by the applicable agencies
of the governments of the United States and foreign jurisdictions with respect
to the export to, and sale in, certain countries of products and technologies.
In this regard, the Parties acknowledge that certain of the countries within the
GSK Territory are embargoed countries by United States which may prevent GSK
from developing, manufacturing or commercializing Licensed Products in such
countries unless such embargo is lifted or GSK obtains necessary waivers from
the United States government.

15.2 Notices. Notices required or permitted under this Agreement will be in
writing and sent by prepaid registered or certified air mail or by overnight
express mail (e.g., FedEx), or by facsimile (receipt confirmed and copy provided
by prepaid registered or certified air mail letter or by overnight express mail
(e.g., FedEx)), and will be deemed to have been properly served to the addressee
upon receipt of such written communication, to the following addresses of the
Parties, or such other address as each Party may from time to time designate by
written notice to the other Party as set forth herein:

If to Santarus:

Santarus, Inc.

10590 West Ocean Air Drive, Suite 200

San Diego, California 92130

Attention: President and CEO

Facsimile No.: 858-314-5701

with a copy to:

Santarus, Inc.

10590 West Ocean Air Drive, Suite 200

San Diego, California 92130

Attention: Legal Affairs Department

Facsimile No.: 858-314-5702

 

39



--------------------------------------------------------------------------------

If to GSK:

GlaxoSmithKline Services Unlimited

980 Great West Road

Brentford

Middlesex

TW8 9GS

United Kingdom

Attention : Senior Vice President Commercial Development GSK

Pharmaceuticals International

Facsimile No: - 00 44 20 8047 4719

with a copy to:

GlaxoSmithKline Serrvices Unlimited

980 Great West Road

Brentford

Middlesex

TW8 9GS

United Kingdom

Attention : Senior Vice President Legal Operations International & Japan

Facsimile No: - 00 44 20 8047 6913

15.3 Governing Law. The form, execution, validity, construction and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of New York, without regard to the choice-of-law provisions thereof.

15.4 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party will remain responsible for and guarantees
the performance by its Affiliates and will cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. Each Party
hereby expressly waives any requirement that the other Party exhaust any right,
power or remedy, or proceeds against an Affiliate, for any obligation or
performance hereunder prior to proceeding directly against such Party.

15.5 Miscellaneous.

15.5.1 Binding Effect. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

15.5.2 Headings. Article and Section headings are inserted for convenience of
reference only and do not form a part of this Agreement.

15.5.3 Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which will be deemed an original.

 

40



--------------------------------------------------------------------------------

15.5.4 Entire Agreement; Amendment; Waiver. This Agreement, together with the
Distribution Agreement, constitutes the entire understanding of the Parties with
respect to the subject matter hereof and supersedes all previous writings and
understandings, including the Confidentiality Agreement. This Agreement may be
amended, modified, superseded or cancelled, and any of the terms may be waived,
only by a written instrument executed by each Party or, in the case of waiver,
by the Party waiving compliance. No waiver by any Party of any condition or of
the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, will be deemed to be, or considered as,
a further or continuing waiver of any such condition or of the breach of such
term or any other term of this Agreement.

15.5.5 No Third Party Beneficiaries. Except as expressly provided in
Sections 10.1 and 10.2 (in either case subject to Section 10.3), no Third Party,
including any employee of any Party to this Agreement, will have or acquire any
rights by reason of this Agreement.

15.5.6 Assignment and Successors. Neither party may assign or transfer its
rights under this Agreement or delegate its duties hereunder, by merger, sale of
assets, operation of law or otherwise, without the prior written consent of the
other; provided, however, that (a) Santarus may assign this Agreement without
such consent in connection with the sale or transfer of all or substantially all
of its business or assets related to the Licensed Products, and (b) GSK may
assign this Agreement without such consent of Santarus to an Affiliate or an
entity that is not a Competing Third Party and which acquires all or
substantially all of GSK’s pharmaceuticals marketing and distribution business
in the GSK Territory, whether by merger, sale of assets or otherwise. Any
attempted assignment, sale or transfer in violation of the prior sentence will
be void. Upon any permitted assignment or transfer of this Agreement by either
Party, (i) the other Party shall be given prompt written notice of such
assignment and (ii) the assignee shall agree in writing to be bound by the terms
and conditions set forth herein.

15.5.7 Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, such provision shall be considered severed from this Agreement,
and it is the intention of the Parties that the remainder of the Agreement will
not be affected. The Parties will make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one which as
closely as possible achieves the objectives contemplated by the Parties when
entering this Agreement.

15.5.8 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other commercially reasonable acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

15.5.9 Relationship of the Parties. It is not the intent of the Parties hereto
to form any partnership or joint venture. Each Party will, in relation to its
obligations hereunder, be deemed to be and will be an independent contractor,
and nothing in this Agreement will be construed to give such Party the power or
authority to act as agent for the other Party for any purpose, or to bind or
commit the other Party in any way whatsoever.

[The remainder of this page is intentionally left blank; signature page
follows.]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their duly authorized representatives as of the Effective Date.

 

GLAXO GROUP LIMITED

   

SANTARUS, INC.

By:        

By:

   

Name:        

Name:

 

Gerald T. Proehl

Title:

       

Title:

 

President and CEO

       

List of Exhibits:

Exhibit 1.19: GSK Territory

Exhibit 1.36: Santarus Patents

Exhibit 12.2: Press Release



--------------------------------------------------------------------------------

EXHIBIT 1.19

GSK TERRITORY

 

Afghanistan

Algeria

Angola

Argentina

Bahrain

Belize

Benin

Bhutan

Bolivia

Botswana

Brazil

Burkina Faso

Burundi

Cambodia

Cameroon

Caribbean

Central African Republic

Chad

Chile

China

Colombia

Comoros

Congo

Costa Rica

Cote d’lvoire

Djibouti

DR Congo

Ecuador

Egypt

El Salvador

Equatorial Guinea

Eritrea

Ethiopia

Gabon

Gambia

Ghana

Guatemala

 

Guinea

Guinea Bissau

Guyana

Honduras

Hong Kong

Indonesia

Iran

Iraq

Jordan

Kenya

South Korea

Kuwait

Laos

Lebanon

Liberia

Libya

Madagascar

Malawi

Malaysia

Maldives

Mali

Mauritania

Mauritius

Mexico

Morocco

Mozambique

Myanmar

Namibia

Nepal

New Zealand

Nicaragua

Niger

Nigeria

North Korea

Oman

Panama

Papua New Guinea

 

Paraguay

Peru

Philippines

Qatar

Rwanda

Sao Tome & Principe

Saudi Arabia

Senegal

Seychelles

Sierra Leone

Singapore

Somalia

South Africa

Sudan

Surinam

Syria

Taiwan

Tanzania

Thailand

Togo

Tunisia

Turkey

UAE

Uganda

Uruguay

Venezuela

Vietnam

Yemen

Zambia

Zimbabwe



--------------------------------------------------------------------------------

EXHIBIT 1.36

SANTARUS PATENTS

 

Title

  

Country

  

Application Number

  

Status/Notes

 

MISSOURI PATENT PORTFOLIO

 

         Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
   Brazil    PIO 107565-9    Pending Novel Substituted Benzimidazole Dosage
Forms and Method of Using Same    Mexico    237526    Granted as: 237526 in 2007
Novel Substituted Benzimidazole Dosage Forms and Method of Using Same   
New Zealand    520121    Issued as: 520121


on

August 11, 2005

Novel Substituted Benzimidazole Dosage Forms and Method of Using Same    South
Africa    20025512    Issued as: 2002/55121 on


April 28, 2004

Novel Substituted Benzimidazole Dosage Forms and Method of Using Same    South
Korea    7008875/2002    Issued as: 679767 on


January 31, 2007

Novel Substituted Benzimidazole Dosage Forms and Method of Using Same   
Argentina    P02 0102580    Pending Novel Substituted Benzimidazole Dosage Forms
and Method of Using Same    Mexico    2004/000223   
Notice of Allowance Received
December 28, 2006; Final
Fees and Annuities paid
January 15, 2007 Novel Substituted Benzimidazole Dosage Forms and Method of
Using Same    Singapore    2004/00060-0    Granted as 102183 on April
29, 2005 Novel Substituted Benzimidazole Dosage Forms and Method of Using Same
   Taiwan    91115305    Pending Novel Substituted Benzimidazole Dosage Forms
and Method of Using Same    Mexico    2004/006912    Pending Novel Substituted
Benzimidazole Dosage Forms and Method of Using Same    Singapore    2004/03988-9
   Granted (Clinical) A Novel Formulation, Omeprazole Antacid Complex-Immediate
Release, For Rapid And Sustained Suppression Of Gastric Acid    Mexico   
PA/a/2005/008804    Pending



--------------------------------------------------------------------------------

Title

  

Country

  

Application Number

  

Status/Notes

(Clinical) A Novel Formulation, Omeprazole Antacid Complex-Immediate Release,
For Rapid And Sustained Suppression Of Gastric Acid    Taiwan    93104283   
Pending (Clinical) A Novel Formulation, Omeprazole Antacid Complex-Immediate
Release, For Rapid And Sustained Suppression Of Gastric Acid    Argentina   
P040100556    Pending

 

SANTARUS PATENT PORTFOLIO

 

         (Capsule) Pharmaceutical Formulation and Method for Treating
Acid-Caused Gastrointestinal Disorders    Mexico    a/2006/013585    Pending
(Microencapsulation) Pharmaceutical Formulations Useful for Inhibiting Acid
Secretion and Methods for Making and Using Them    Argentina    P040102532   
Pending (Microencapsulation) Pharmaceutical Formulations Useful for Inhibiting
Acid Secretion and Methods for Making and Using Them    Taiwan    093121351   
Pending (Microencapsulation) Pharmaceutical Formulations Useful for Inhibiting
Acid Secretion and Methods for Making and Using Them    Mexico    PA/a/2006/529
   Pending (Microencapsulation CIP) Pharmaceutical Formulations Useful for
Inhibiting Acid Secretion and Methods for Making and Using Them    PCT/US   
2006/02746    Pending


This application is included to
the extent an national phase
application is filed in the GSK
territory

(Micronized Suspension) Pharmaceutical Formulation and Method for Treating
Acid-Caused Gastrointestinal Disorders    Argentina    P040102531    Pending
(Micronized Suspension) Pharmaceutical Formulation and Method for Treating
Acid-Caused Gastrointestinal Disorders    Taiwan    093121363    Pending
(Micronized Suspension) Pharmaceutical Formulation and Method for Treating
Acid-Caused Gastrointestinal Disorders    Mexico    PA/a/2006/524    Pending
Combination of Proton Pump Inhibitor and Sleep Aid    Mexico    To Be Assigned
   Pending Combination of Proton Pump Inhibitors and NSAIDs    Mexico   
PA/a/06/09036    Pending Combination of Proton Pump Inhibitor and Motility Agent
   Mexico    2006/011820    Pending (Capsule/Caplet) Novel Formulations for
Immediate Release of Proton Pump Inhibitors and Methods of Using These
Formulations    PCT/US    2007/80641    Pending


This application is included to
the extent an national phase
application is filed in the GSK
territory



--------------------------------------------------------------------------------

Title

  

Country

  

Application Number

  

Status/Notes

(Thin Enteric Application) Immediate Release Formulations for Acid-labile
Pharmaceutical Compositions    Argentina    P040102583    Pending


Jointly owned by Santarus and
the University of Missouri and
is not included in Missouri
License Agreement.

(Thin Enteric Application) Immediate Release Formulations for Acid-labile
Pharmaceutical Compositions    Taiwan    093122169    Pending


Jointly owned by Santarus and
the University of Missouri and
is not included in Missouri
License Agreement.

(Thin Enteric Application) Immediate Release Formulations for Acid-labile
Pharmaceutical Compositions    Mexico    PA/a/2006/000873    Pending


Jointly owned by Santarus and
the University of Missouri and
is not included in Missouri
License Agreement.



--------------------------------------------------------------------------------

EXHIBIT 12.2

PRESS RELEASE